UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES CORBISHLEY,
                                                       CASE NO.: 1:20-CV-07445
                        Plaintiff,
          v.                                                          Civil Action

ANDREW NAPOLITANO,                                     DECLARATION OF MICHAEL D.
                                                       SIROTA, ESQ. IN SUPPORT OF
                        Defendant.                     MOTION FILED PURSUANT TO
                                                       FEDERAL RULE OF CIVIL
                                                       PROCEDURE 12(B)(3)



         Pursuant to 28 U.S.C. § 1746, I, MICHAEL D. SIROTA, ESQ., declare and say as

follows:

         1.       I am an attorney-at-law of the State of New York and a member of Cole Schotz

P.C. I submit this Declaration in support of the within Motion to Transfer this action from this

district to the United States District Court for the District of New Jersey, Newark Vicinage.

         2.       Attached hereto as Exhibit 1 is a true and original copy of the Complaint in

Napolitano v. Corbishley, Case Number: 2:20-cv-12712, filed in the United States District Court

for the District of New Jersey on September 15, 2020.

         I hereby declare under penalty of perjury that the foregoing statements made by me are

true and correct to the best of my knowledge. I am aware that if any of the foregoing statements

made by me are willfully false, I am subject to punishment.



                                                          /s Michael D. Sirota
                                                     MICHAEL D. SIROTA
DATED: September 15, 2020




60509/0001-21273566v1
EXHIBIT 1
         Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 1 of 12 PageID: 1




Michael D. Sirota – NJ Attorney ID # 014321986
Cameron A. Welch – NJ Attorney ID # 031262005
COLE SCHOTZ P.C.
Court Plaza North
25 Main Street
P.O. Box 800
Hackensack, New Jersey 07602-0800
201-489-3000
201-489-1536 Facsimile
Email: msirota@coleschotz.com
Email: cwelch@coleschotz.com

-and -

Thomas A. Clare, P.C. (pro hac vice pending)
Daniel P. Watkins (pro hac vice pending)
CLARE LOCKE LLP
10 Prince Street
Alexandria, VA 22314
Telephone: (202) 628-7400
Email: tom@clarelocke.com
Email: daniel@clarelocke.com

Attorneys for Plaintiff, Andrew P. Napolitano

ANDREW P. NAPOLITANO,                            UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF NEW JERSEY
                       Plaintiff,                CIVIL ACTION NO.

          v.                                                      Civil Action

CHARLES CORBISHLEY,                                              COMPLAINT

                       Defendant.


         Plaintiff Andrew P. Napolitano (“Former Judge Napolitano”), by way of Complaint against

Defendant Charles Corbishley (“ Defendant”), alleges and states as follows:

                                    NATURE OF THE ACTION

         1.     Former Judge Andrew P. Napolitano files this action to vindicate his good name

after Defendant executed his extortionate scheme and defamatory smear campaign to damage

permanently Former Judge Napolitano’s reputation with fabricated and baseless accusations of
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 2 of 12 PageID: 2




sexual misconduct that supposedly occurred more than thirty years in the past.

         2.       Defendant is a convicted felon with a criminal record that spans three decades.

Although he made a run-of-the-mill appearance in Judge Napolitano’s court in the late 1980s as a

defendant in a criminal proceeding, Defendant has now concocted a false story that his then-

criminal lawyer (now conveniently deceased) supposedly set up an arrangement whereby

Defendant received lenient treatment from Former Judge Napolitano in exchange for a sexual

favor. Nothing could be further from the truth.

         3.       Former Judge Napolitano has never had any private, ex parte meeting with

Defendant; further, he never engaged in any sort of sexual contact with Defendant, and

Former Judge Napolitano never made any agreement – or otherwise had any communications – to

impose a lesser sentence for Defendant in exchange for any favor or services. Former Judge

Napolitano certainly never committed the sexual assault Defendant falsely contends transpired

decades ago.

         4.       On September 11, 2020, after a failed months long campaign to extort a settlement,

Defendant filed a lawsuit against Former Judge Napolitano setting forth his fabricated sexual

assault story in graphic detail and demanding $10 million. Defendant filed his sham lawsuit in an

entirely improper venue, the Southern District of New York, in which none of the alleged events

are purported to have transpired and in which neither Defendant nor Former Judge Napolitano

reside. Presumably, Defendant chose this improper venue – the nation’s largest media market –

to maximize the exposure his lawsuit would receive.

         5.       Even though he knew the accusations were demonstrably false, Defendant, both

directly and through his attorneys, repeated his fabricated claims by publicizing the scandalous

and false sexual assault allegations to numerous media outlets in an attempt to garner publicity for

himself and his suit to coerce and oppress Former Judge Napolitano in furtherance of his

                                                  2
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 3 of 12 PageID: 3




extortionate scheme. At the same time, Defendant repeated his false story on multiple occasions,

both before and after the filing of suit, to third parties, including New Jersey residents.

          6.      Former Judge Napolitano brings this action in the correct venue to set the record

straight, to vindicate his rights under civil law, to restore his reputation as a distinguished jurist,

and to establish Defendant’s liability for the harm that his false and defamatory statements have

caused. Former Judge Napolitano seeks an award of compensatory damages for the reputational

and economic harm caused by Defendant’s false accusations and, given the willful and malicious

nature of Defendant’s conduct in knowingly publishing defamatory falsehoods about him,

Former Judge Napolitano also seeks an award of punitive damages.

                                              PARTIES

          7.      Former Judge Napolitano is a resident of, and is domiciled in, Sussex County, New

Jersey. Former Judge Napolitano previously served as a judge for the Superior Court of New

Jersey in Bergen County, New Jersey.

          8.      Defendant is a resident of South Carolina.

                                   JURISDICTION AND VENUE

          9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

Plaintiff is a citizen of the State of New Jersey, Defendant is a citizen of another state, and the

amount in controversy exceeds $75,000.

          10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted allegedly occurred in this District.

In fact, the entirety of Defendant’s concocted story purportedly took place in Bergen County, New

Jersey.

          11.     This Court has personal jurisdiction over Defendant because Defendant expressly

aimed and purposefully directed his defamatory statements – which are based on conduct that

                                                   3
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 4 of 12 PageID: 4




supposedly took place in Bergen County, New Jersey – at Former Judge Napolitano, a New Jersey

resident, knowing that the brunt of the injury would be felt in New Jersey. Among other

affirmative acts, Defendant launched his campaign of extortion and defamation by sending a

demand letter and proposed verified complaint, intended for filing in the Superior Court of New

Jersey, Bergen County, to Former Judge Napolitano at his New Jersey residence.

                                    FACTUAL ALLEGATIONS

         12.      Defendant’s campaign against Former Judge Napolitano is almost a year in the

making. Long before filing suit against Former Judge Napolitano, Defendant hired his attorneys

and agents, Jon Norinsberg and Bennitta Joseph, to serve as his legal counsel through the law firm

of Joseph & Norinsberg, LLC.

         13.      Even though Defendant knew that his accusations were completely false, and that

Former Judge Napolitano had never acted improperly towards him, he set out to extort the Former

Judge by threatening to publicize this fabulist account of sexual misconduct.

         14.      Defendant directed his agents and lawyers to send an extortionate demand letter to

Former Judge Napolitano on December 2, 2019. This letter included a draft verified complaint

asserting false accusations of sexual misconduct and corruption against Former Judge Napolitano.

The verified complaint even went so far as to falsely insinuate that Defendant was a juvenile at the

time of the alleged incident, even though available public records clearly demonstrate that

Defendant was a twenty (20) year-old man when he appeared in Court before then-Judge

Napolitano. That extortion demand and verified Complaint (the “Original Complaint”) are

attached as Exhibit 1 and incorporated herein by reference.

         15.      After receiving Defendant’s extortion demand, Former Judge Napolitano retained

counsel who sent a letter to Defendant’s counsel on January 16, 2020, demanding that Defendant

retract his defamatory statements. The January 16, 2020 letter is attached as Exhibit 2 and

                                                  4
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 5 of 12 PageID: 5




incorporated herein by reference. The January 16, 2020 letter provided documentary evidence that

confirmed the impossibility of Defendant’s fabricated claims.

         16.      One of those pieces of evidence was the fact that at the time Defendant claims his

fabricated tale occurred, Former Judge Napolitano did not live in a “house” with a “driveway” that

could have been shoveled, and there was no “out back” where the alleged assault could have

occurred. Former Judge Napolitano lived on the 26th floor of a condominium building in

Hackensack, New Jersey.

         17.      Incredibly, even though Defendant, who resided in Hackensack, New Jersey at all

times relevant to the fabricated allegations, could not identify the address of the home, or even the

street, on which this incident that has left him so scarred purportedly occurred, Defendant did not

abandon his extortionate scheme and retract his defamatory statements.

         18.      Instead, Defendant chose to recklessly disregard the contents of January 16, 2020

letter and refused to withdraw the Complaint. Defendant pivoted to a new allegation that the act

occurred at an unidentified home in Hackensack, New Jersey that was “owned/leased/rented and/or

borrowed” by Former Judge Napolitano.

         19.      After Former Judge Napolitano refused to succumb to his extortionate scheme,

throughout the Spring of 2020 Defendant contacted his former associates, including two New

Jersey residents, and recounted the fabricated tale to them – a story Defendant had conspicuously

never mentioned in over thirty (30) years.

         20.      On September 11, 2020, Defendant filed a baseless lawsuit alleging that he had

been sexually abused by Former Judge Napolitano. See Charles Corbishley v. Andrew Napolitano,

Case No. 1:20-cv-07445 (Sep. 11, 2020 S.D.N.Y.). That lawsuit was improperly filed in the

Southern District of New York based on a false allegation that Former Judge Napolitano resides



                                                  5
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 6 of 12 PageID: 6




in the City, County and State of New York.1

         21.       Defendant was forced to make even more substantive changes to his accusations in

the complaint he ultimately filed in order to continue his scheme. In its latest iteration, the current

complaint changes the alleged location of the supposed sexual assault from Former Judge

Napolitano’s residence to a home that was “owned/leased/rented and/or borrowed” by Former

Judge Napolitano “and/or Robert Hollis [Defendant’s deceased criminal defense lawyer], so as to

arrange for a clandestine location where Napolitano could meet privately with Corbishley.”

         22.       In the Original Complaint, Defendant claimed that his attorney arranged the

“private, ex parte, meeting with Former Judge Napolitano at “the Napolitano residence,” and that

he went to Former Judge Napolitano’s “house,” where he was asked to “go out back” to “shovel

the driveway.” Defendant claimed this “out back” was where the assault took place.

         23.       Thus, even though Defendant has had actual knowledge that his claims were pure

fiction, and was put on further written notice of that claim-defeating fact and supporting

documentary evidence, Defendant doubled down on his false accusations and filed a sham lawsuit

to inflict further damage to Former Judge Napolitano’s reputation.

         24.       To be clear, Defendant transmitted the Original Complaint and subsequently filed

his sham-pleading in the Southern District of New York in bad faith and for improper purposes.

Specifically,      his    false    complaints       were      intended      to    harass,     coerce      and    oppress

Former Judge Napolitano, cause malicious injury, damage his reputation, and extort him into

paying millions in “hush money” demanded by Defendant. Former Judge Napolitano refuses to

be extorted.

         25.       The claims set forth in Defendant’s Original Complaint and his sham-pleading


1
  Contemporaneously with the filing of this action, Former Judge Napolitano will file a motion in that action to
transfer venue to this District, where it should have been filed in the first instance given that all of the events alleged
in that action purportedly occurred in this District and Former Judge Napolitano resides in this District.
                                                             6
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 7 of 12 PageID: 7




Southern District of New York Complaint are objectively meritless, completely baseless as a

matter of law, and Defendant has no reasonable expectation, whatsoever, that he will secure

favorable relief through the judicial process for claims he knows to be false. Instead, he is simply

seeking to use fear of public ridicule, coercion and oppression to extort Former Judge Napolitano.

         26.      Both before and after filing suit against Former Judge Napolitano, in September of

2020, Defendant, through his agents and lawyers, repeated the incendiary accusations in

coordinated press releases and related statements to journalists and the public in an unashamed

attempt to try his case in the court of public opinion before Former Judge Napolitano even had a

chance to use the judicial process to vindicate his rights. Such actions represented a malicious

abuse of process in so far as Defendant used his sham-pleading, and the legal process, to further

his extortionate efforts and media campaign.

         27.      Defendant knew that these were false statements but nonetheless published them to

obtain publicity and leverage and cause even more irreparable harm to Former Judge Napolitano’s

reputation.

         28.      By filing his false claims against Former Judge Napolitano and publicizing the

allegations he fabricated, Defendant, through his agents and lawyers, swiftly mobilized a media

firestorm against Former Judge Napolitano. Hundreds of thousands of individuals read the false

allegations and this caused irreparable damage to Former Judge Napolitano’s reputation.

         29.      Defendant   knew    his     smear       campaign   and   extortion   scheme   against

Former Judge Napolitano was completely baseless, but he intentionally disregarded the truth to

continue in his attempt to coerce Former Judge Napolitano into paying him to go away.

                                               COUNT ONE
                                            (Defamation – per se)
         30.      Former Judge Napolitano repeats and realleges the allegations contained in the

preceding paragraphs as if stated fully herein.
                                                      7
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 8 of 12 PageID: 8




         31.       Defendant published defamatory statements of fact of and concerning

Former Judge Napolitano, including but not limited to false accusations that Former Judge

Napolitano had:

                  Conspired with “Hollis, so as to arrange for a clandestine location” for the
                   purpose of “sexually assaulting, sexually abusing, and/or having sexual contact”
                   with Defendant.
                  “[F]orced [Defendant] to perform fellatio.”
                   “[F]orcibly sodomiz[ed] [Defendant].”
                  “[I]mpose[d] a lighter sentence on [Defendant]” and showed “improper
                   preferential treatment toward” Defendant because Judge Napolitano “was
                   attempting to create goodwill with [Defendant], and thereby ensure that
                   [Defendant] would remain silent about Napolitano’s sexual assault of him.”
                  “[R]ecently reached out to law enforcement authorities and made completely
                   false criminal accusations against accusations against” Defendant that were
                   “outright fabrications.”
                  “Attempt[ed] to harass and intimidate” Defendant “and one of [his] witnesses.”

         32.       Defendant made these statements in his sham complaint that he filed in the Southern

District of New York.

         33.       Additionally, Defendant made these statements to his friends, acquaintances and

family members. Defendant repeated these statements in press releases that he caused to be issued

to the public in connection with his smear campaign against Former Judge Napolitano.

         34.       In September of 2020, Defendant made the following statements, through his

counsel and agents, to members of the press and the public:

         “Judge Napolitano perverted the enormous judicial power that we gave him to uphold
         the law, when he used his judicial authority to sexually assault Mr. Corbishley. Further,
         Napolitano’s recent use of his judicial power and influence to intimidate Mr. Corbishley
         into silence by fabricating criminal charges against him, reveal nothing has changed.
         Judge Napolitano will not hesitate to use his power and influence to intimidate people
         he perceives as powerless when it satisfies his personal agenda.”

          “For over 30 years, [Defendant] has suffered tremendous physical and emotional
         distress because of Judge Napolitano’s abhorrent actions.”

         35.       In various communications throughout 2020 with the media, friends, and family

members, Defendant falsely alleged, in words or in substance, that Former Judge Napolitano had:
                                                    8
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 9 of 12 PageID: 9




                  “fabricated false charges” against Defendant.
                  “sexually assaulted and battered” him.
                  “orchestrated and carried out an unlawful scheme with his former defense
                   counsel to exchange clemency for sexual favors.”
                  “intentionally caused him to suffer severe pain and emotional distress.”
                   “forcibly sodomized [Defendant].”

         36.       All of these statements are completely false and without merit.

         37.       Defendant never had any ex parte meeting with Former Judge Napolitano, Former

Judge Napolitano never sexually assaulted him, and Former Judge Napolitano never conspired

with Defendant’s criminal defense counsel. Defendant was not even a minor when the alleged

events occurred, but rather a twenty (20) year-old man. That Defendant would attempt to associate

his fabricated story of alleged abuse of a career criminal with child victimization is an

unconscionable affront to real victims of such acts.

         38.       Former Judge Napolitano never made false accusations against Defendant, and he

never intimidated, harassed, or otherwise acted improperly towards anyone.

         39.       At all times relevant, Defendant knew that these defamatory statements were

completely false and baseless. Still, Defendant published the statements with actual malice and

with the specific intent to harass Former Judge Napolitano, to pressure him into paying for the

made-up claims, and to subvert this legal process.

         40.       Defendant has published these defamatory statements to multiple parties knowing

that they would damage Former Judge Napolitano’s reputation and professional standing.

         41.       These    defamatory     statements    have    permanently     maligned   Former

Judge Napolitano’s formerly pristine reputation—which he has spent decades building—as a

highly regarded lawyer and respected jurist.

         42.       These statements are defamatory per se because they falsely accuse

Former Judge Napolitano of corruption in the performance of his public duties as a Superior Court

                                                    9
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 10 of 12 PageID: 10




Judge.       Further, they falsely state that Former Judge Napolitano has committed criminal

misconduct, and they affect him in his business, trade, and profession.

         43.      Defendant has no applicable privilege or legal authorization to make these false and

defamatory statements, or if he did, he abused it.

         44.      Defendant made these false and defamatory statements intentionally, willfully,

maliciously, and in conscious disregard of Former Judge Napolitano’s rights and reputation and of

the truth.

         45.      Defendant acted with actual malice, showing intentional and reckless disregard for

the falsity of his statements about Former Judge Napolitano. Defendant made his defamatory

accusations with the intent to harm, and out of hostility toward, Former Judge Napolitano.

         46.      As a direct and foreseeable result of Defendant’s false and defamatory statements,

Former Judge Napolitano’s professional standing in relation to his business and trade has been

substantially impugned.

         47.      As a direct and foreseeable result of Defendant’s defamatory statements,

Former Judge Napolitano’s relationships with community members, peers, acquaintances,

coworkers, readers, and friends have been damaged and destroyed.

         48.      As a direct and foreseeable result of Defendant’s defamatory statements,

Former Judge Napolitano has been exposed to public hatred, contempt, and ridicule.

         49.      As a direct and foreseeable result of Defendant’s false and defamatory statements,

Former Judge Napolitano has been forced to make substantial expenditures of money to remedy

the defamation and suffered other economic and special damages.

         50.      In view of the foregoing, Former Judge Napolitano is entitled to actual, presumed,

punitive, and other damages in an amount to be proven at trial.



                                                   10
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 11 of 12 PageID: 11




               DEFENDANT’S CONDUCT WARRANTS PUNITIVE DAMAGES

         51.      Former Judge Napolitano repeats and realleges each of the foregoing paragraphs as

if set forth fully herein.

         52.      Defendant’s conduct warrants the imposition of punitive damages. The factors

justifying punitive damages include, at a minimum, the following:

                  a.     Defendant ignored information available to him that rebutted his false
                         statements;

                  b.     Defendant acted with knowledge that his statements were false;

                  c.     Defendant deliberately published, and caused others to publish, statements
                         they he knew to be false because Defendant wanted to discredit Former
                         Judge Napolitano and extort him for a financial payout;

                  d.     Defendant knew that publishing such incendiary claims would have a
                         damaging impact on Former Judge Napolitano; and

                  e.     Even after Former Judge Napolitano directed Defendant to indisputable
                         evidence showing that Defendant’s statements are false, Defendant refused
                         to retract his false statements.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court enter an award in Former

Judge Napolitano’s favor, and against Defendant, as follows:

                  (1)    awarding Former Judge Napolitano compensatory damages in an amount to
                         be determined;

                  (2)    awarding Former Judge Napolitano punitive damages in an amount to be
                         determined;

                  (3)    awarding Former Judge Napolitano all expenses and costs, including
                         attorneys’ fees; and

                  (4)    such other and further relief as the Court deems appropriate.


                                 (SIGNATURE PAGE FOLLOWS)




                                                  11
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 12 of 12 PageID: 12



Dated: September 15, 2020               Respectfully Submitted,

                                        /s Michael D. Sirota
                                        Michael D. Sirota – Atty ID # 014321986
                                        Cameron A. Welch – Atty ID # 031262005
                                        COLE SCHOTZ P.C.
                                        Court Plaza North
                                        25 Main Street
                                        P.O. Box 800
                                        Hackensack, New Jersey 07602-0800
                                        Telephone: (201) 489-3000
                                        Email: msirota@coleschotz.com
                                        Email: cwelch@coleschotz.com

                                        Thomas A. Clare, P.C. (pro hac vice pending)
                                        Daniel P. Watkins (pro hac vice pending)
                                        CLARE LOCKE LLP
                                        10 Prince Street
                                        Alexandria, VA 22314
                                        Telephone: (202) 628-7400
                                        Email: tom@clarelocke.com
                                        Email: daniel@clarelocke.com
                                        Attorneys for Plaintiff,
                                        Andrew P. Napolitano




                                       12
60509/0001-21283004v1
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 1 of 9 PageID: 13




              EXHIBIT 1
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 2 of 9 PageID: 14
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 3 of 9 PageID: 15
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 4 of 9 PageID: 16
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 5 of 9 PageID: 17
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 6 of 9 PageID: 18
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 7 of 9 PageID: 19
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 8 of 9 PageID: 20
Case 2:20-cv-12712 Document 1-1 Filed 09/15/20 Page 9 of 9 PageID: 21
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 1 of 67 PageID: 22




              EXHIBIT 2
       Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 2 of 67 PageID: 23




                                    CLARE                     O C K E
TEIOMAS A. CLARE, F.C.                            L   L   P

   tom@clarelocke.com
     (202) 628-7401                          10 Prince Street
                                        Alexandria, Virginia 22314
                                              (202) 628-7400
                                           www.clarelocke.com

                                             January 16, 2020

    Via Email

    Bennitta Joseph, Esq.
    Jon Norinsberg, Esq.
    John J. Meehan, Esq.
    Joseph & Norinsberg, EEC
    225 Broadway, Suite 2700
    New York, New York 10007
    Email: imeehan@norinsberglaw.com
            ion@n.orinsberglaw.com
            bennittt.ai@gmail.com

                   Re:    Extortion of Judge Andrew Napolitano
    Dear Ms. Joseph and Messrs. Norinsberg and Meehan:

            I am lead counsel to Judge Andrew Napolitano. Judge Napolitano has retained my firm
    (together with our co-counsel at Cole Schotz, P.C.) to address — and pursue all available claims and
    remedies regarding — the demonstrably false and legally meritless claims you have threatened to file
    and publicize on behalf of Charles Corbishley.
             Judge Napolitano will not be extorted. He will not pay Corbishley or your firm any amount
    of money, under any circumstance. The meeting with your firm tentatively scheduled for 6:00 p.m.
    tonight is canceled. We have reported this unlawful extortion attempt to federal law enforcement
    officials for investigation. Judge Napolitano has absolutely nothing to hide and will comply fully
    with law enforcement’s investigation of these matters.
            Judge Napolitano denies — in the strongest possible terms — ever having -had a “private,
    ex parte” meeting with Corbishley, engaging in any sort of sexual contact with Corbishley, or
    imposing a lesser sentence (or providing any other consideration) in exchange for any “services.”
    These false allegations accuse Judge Napolitano, a highly regarded lawyer and jurist with an
    unblemished reputation, of committing a sexual assault, battery, and corruption in the performance
    of his public duties as a Superior Court judge. These allegations are demonstrably false and
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 3 of 67 PageID: 24




defamatory per se, and we demand that you immediately withdraw the extortionate threat to file and
publicize these false accusations that have no basis in reality.
        Should your firm and Corbishley disregard the information in this letter and persist in your
threat to file and publicize these allegations, Judge Napolitano is prepared to pursue all applicable
claims and remedies against your client and your law firm to the fullest extent permitted under the
law and applicable canons of professional ethics. Those remedies include, without limitation,
immediately seeking sanctions against Corbishley, your law firm, and Mr. Meehan individually, as
the signatory of the verified complaint and an attorney not licensed to practice law in the State of
New Jersey in violation of RPC 5.5. Those remedies also will include the initiation of defamation
counterclaims against Corbishley and your firm arising from the filing of a “sham” pleading for the
sole and improper purpose of damaging Judge Napolitano’s reputation. The law offers no protection
for “sham” litigation pleadings.
        New Jersey’s frivolous litigation statute, N.J.S.A. 2A:15'59'1 requires the imposition of
sanctions when: (i) litigation is “commenced, used or continued in bad faith solely for the purpose
of harassment, delay or malicious injury,” or (ii) the litigant “knew, or should have known, that the
complaint . . . was without any reasonable basis in law or equity and could not be supported by a
good faith argument for an extension, modification or reversal of existing law.” Both Rule 1:4'8 and
the federal analog Fed. R. Civ. P. 11 impose an obligation on counsel and their clients, providing
that any attorney who signs a pleading is certifying, to the best of his knowledge and after conducting
a diligent inquiry, that the factual allegations contained therein are supported by credible evidence
and that the pleading is not brought for an improper purpose.'
       The lawsuit you are threatening to file is fatally flawed — both factually and legally — for
multiple independent reasons:
        The allegations in your verified complaint are pure fiction. Judge Napolitano categorically
denies, in the strongest possible terms, each and every fact alleged in the complaint regarding
Corbishley’s purported claims for sexual assault, assault, battery, and intentional infliction of
emotional distress. When Judge Napolitano’s counsel asked you to identify any witnesses, evidence,
or other proof that any of these things had ever occurred, the only “evidence” your firm was able to
identify were public records demonstrating that Corbishley was, in fact, a career criminal in
New Jersey with multiple criminal convictions.
        Even the few allegations that do appear in the complaint demonstrate that the allegations
and claims are both factually and legally meritless.
        Corbishley’s entire story is rooted in the assertion that his now-deceased criminal defense
attorney instructed him to shovel snow from Judge Napolitano’s driveway. (Comp. ITl 17-20.)


' Bensalem Twp. v. Int’i Surplus Lines Ins. Co., 38 F.3d 1303, 1314 (3d Cir. 1994) (“[Fed. R. Civ. P. 11] imposes an
affirmative duty on the parties to conduct a reasonable inquiry into the applicable law and facts prior to filing. An
inquiry is considered reasonable under the circumstances if it provides the party with “an ‘objective knowledge or belief
at the time of the filing of a challenged paper’ that the claim was well-grounded in law and fact.’’) (citations omitted).
   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 4 of 67 PageID: 25




Although you have failed to identify a specific date for this fictional incident, the complaint alleges
that it took place sometime after Corhishley pled guilty on November 16, 1988, but before he was
sentenced in January 1989/ According to the verified complaint, Corhishley supposedly went to
Judge Napolitano’s “house” in Hackensack New Jersey and was instructed to go “out back” and
“begin to shovel the driveway.” (Comp. IK 17, 20.)
       These allegations are demonstrably false. At the time alleged in the complaint (November
1988 'January 1989), Judge Napolitano lived on the 26th floor of this condominium building:




Thus, it is readily apparent that there was no “house,” no “driveway” that could have been shoveled,
and no “out back” where the alleged assault supposedly could have occurred. These facts, alone,
conclusively demonstrate that Corbishley’s claims are completely fabricated. They also demonstrate
that Corhishley has either lied to your firm about his supposed claims or, at a minimum, that your
firm has failed to adequately investigate the factual and legal basis for the threatened claim.
        Your verified complaint also falsely claims that Corhishley was a “teenage boy” when the
fabricated assault supposedly took place, presumably to resuscitate your dO-year-old claims that fall
far outside of New Jersey’s statute of limitations. But, according to the very same criminal court
records you provided, Corhishley was 20 years old during the winter of 1988'1989. This is yet
another demonstrably false allegation confirming that you and your firm have not conducted a
proper investigation prior to threatening this extortionate action.
        Moreover, Judge Napolitano did not, as falsely claimed in the verified complaint, order “a
significantly reduced sentence” in exchange for the non-existent sexual favors or for any other reason.
(Complaint 1 28.) Indeed, the opposite is true, and the very same criminal records you provided
also reject this assertion. Those records demonstrate that after Corhishley entered into a plea deal
with the prosecutor’s office - pleading guilty to a crime in the fourth degree — Judge Napolitano



^ Corhishley pled guilty to a lesser charge of Failure to Report a Dangerous Fire on November 16, 1988 and was
sentenced by Judge Napolitano on January 27, 1989. Corbishley’s criminal record is attached as Exhibit A.
   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 5 of 67 PageID: 26




sentenced Corbishley to five years of probation, the maximum term of probation allowed by law
pursuant to N J.S.A. 2C:45'2. Once again, the incontrovertible, documented facts completely reject
the premise of your flawed lawsuit.
        The complaint also contains a prominent reference to an inapplicable New York Statute —
the “Child Victims Act” — in order to exacerbate the false impression that Corhishley was a minor
when these events supposedly occurred. As you know, that is the name of a recently enacted
New York statute with absolutely no hearing on this litigation. Nevertheless, in an effort to further
sensationalize your complaint and misrepresent the facts, you prominently suggest that Corhishley’s
claims are being brought pursuant to this law. As you also know, the New Jersey bill— P.L.2019 c.
120 — relevant to your complaint does not have any such title. Your reference to the New York
statute is misleading, impertinent, grossly inappropriate, and solely intended to portray Judge
Napolitano, and the allegations against him, in a false light to draw headlines, and enhanced
embarrassment, to Judge Napolitano where none are justified.
       There can be no doubt that the complaint is factually baseless and legally meritless. Your
firm sent the verified complaint for the sole and improper purpose of extorting, threatening,
defaming, harassing, and embarrassing Judge Napolitano. We demand that you withdraw the threat
immediately.
        This is not intended to be a complete statement of Judge Napolitano’s rights, remedies,
claims and causes of action, all of which are expressly reserved.

                                                      Very truly yours,

                                                                   Q,              Rc,
                                                      Thomas A. Clare, P.C.
cc: Michael Sirota, Esq.
    Michael Weinstein, Esq.
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 6 of 67 PageID: 27




                   Exhibit A
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 7 of 67 PageID: 28




               StaUlof New iier»ey                                                         New tl«r»«y Superior Court
                                                              V.O.P.                                          County
                               V.
                                                                                            LttW DiviaiQR - CrimloAl
                CtlAHLES COTOISm^EV                                        □   Judgnpatof Convtetloit
                                                                           □   Change of Judgment
               0««na»nt (Sooc.ty CWUWW Nlnw)
                                                                           □   Order for CoDunitaMat
                                                                           □   Indietment/AcDUMtlon Dlamiaeed
                                              DATE OP aiHTN                O   Judgmeet of Acquittal
                320301B                       8fi.l, >
                                              DATE OP west                  AOlUtXCATION ev;        OATg
                .IIDJ31                       DATeiNO/ACO PILBD             tgOLULTYPlW           11/W86
                iZlfiM.
         0
                m
                MSM.
             not GUILTY
                   □ OUILTY
                                              DATE OP ORWINAL PLEA
                                              OTOGIIMAL PLEA
                                                                            DJUHV TRIM,
                                                                            o NOPWOAV teiAL
                                                                            □ Dot—lU’AWMaW
       OWCMNAU CHARGES                ...
                               !2sau fiaamKi,                                                           stuei
                                                                                                        2C!l7-l(b)2
         'S-2 30-08            1            ARSON
                               2            BURGLARY OF MaiOR VKHICLE                                   2CS18-2'
                               3            AGGiiAwm)arson                                              2CS17-1A2

        {■rNAU CHAflOfiS
         Saw                   !29*Ene«C                                                       0«aft»   $MUI|I

                               (AMENDED) FAILURE TO BEPOITT DANGERaJS MRE                                  2C(17-1(c)2
          Ct, 1

                                    1/27/09 Origiml Sentence

        II IS, itwKoforo, on        R/a/81 V.O.P.'        OHOKIWD and A04UIKIE0 mat m datendini Is soMaecaC m (o«ows;



                      nPS'FmAWr RE-3EMmilCED TO 2 VISARS PHOBAa'lCIN, EFFECTIVE 'iWPX ■
                      DEPEa®AWl’ IS TO RECJEVE OUTPATIBMT COUNSELING BY A
                                            accf^tabustoprobmion.      toct person is to                         .
                       SllZ'i n WRITOEa^ report to probation every 60 DAYS .

                      150 HOURS COMMUNITY SERVICE-VACATED




   '   □ It is hirmei QIUJB^ED m« me shwW driww me ctefawJant to ma apprtiptiate conwctiorMtf twlwrily.
          □ DeteniiJMit ia W «KS«ve c»e<Jit lor lime spent m cu8t<«y,
                                                                                                  emn(N««<r<i4


       Total Cuatodiai Tonn                     Inatltuiion                           total tPiubaPonTeim

             • OMwol HwCiwit                                                                        CftiMitaf iieeactteM ut-MSts U
                                                                                                                       ca«* i*tr ns*)
        Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 8 of 67 PageID: 29

            -....VT   j’liZii*    kA   k^ivtj!   4
                                                                   BERGEN COUNTY
                                 ~ vs -
                                                        HONORABLE ANDHEE P, NAPOIITANO
             CHAUIES COKBISHIEY                         IHDlCTMENt NO. S"0230-6ft
                                                        ACCUSATION NO.             .
            ........ — DEFENDANT-------                 COMPLAINT NO. __ _______
                                                        OOCKrX NO.
                          1, PETEK N. BRILL. VICINAGE CHIEF PROBATION OFFICER of
            the County of Bergen, pforeseid, do hereby charge that
            CHARLES CORBISHIEY______              -...............:...... ....              'of the
            p.’^TV OjP liACKRNBACK_________________County of                   BFRaRN.,,. ,
            was on the        16th    day of    wpVRMBRR.                           convicted in
            the above-entitled Court on a charge of faLIHRE TO REPORT.... .
            DANGEROUS .FIRE................ ......... ........................................ upon
            caid conviction the Court rendered the folloving ;iudginent;
            On January 27, 1989;
            Five (5) years Probation; Conditlona: Btric't Narcotic control; 150
            hours Community .Service; any Violation of Probation is to be
            brought to Judge Napolitnno; S30.00 Penalty to the Violent Crime®
            Compensation Board (paid),
            VIOLATION OP probation, AUGUST B. 199U; Probation extended two
            TTj yeare; Community Service remitted; "'to attend psychological
            cOunafelling; Pay $30.00 VCCB Penalty in full; progtass report
            every 60 days.




                        That the paid         CHARLBS CORBISHLEY
             did violate the terwe and cooditions of Probation in the
             following respects:
             1-. The Subject Violated Rule No. 1 of Probation by being orrosted
                 on September 15, 1991, by the Bergen County Police for
                 Controlled Dangerous Substance, Marijuana; and Carrying
                 Prohibited Weapon,
             2. The Subject Violated Rule No. I of Probation in that, he Did. Use
                or, Was Under the Influence of Controlled Dangerous Substance,
                to wit: Cocaine on August 14, 1991, August 28, 1991, and
                .September 4, 1991, as evidenced by positive urine opecineno
                tested at Bergen Pines County Hoopital Toxicology laboratory


.-91
,'ak
),913
[AO
2/91
               DATED
5 500                                                            PETER N. BRILL
n                                                       VICINAGE CBIEF PROBATION OFFICER
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 9 of 67 PageID: 30




                                                                                                            a.
            State of New Jersey                                                               New JerMy Superior Court
                                                  viownoN or    probation
                                                                                                BERGEN         County
                           V.                                                                       Law DiviAltut -CrimlnoJ
                                                                     □ dudgineat of Conviction
            CHAltliES CORBISHIEY                                     □ Change of Judgment
          ‘ D«t«KUO( (SoWilv        NinHil
                                                                     □ Order for Camnijltnient
                                                                     BlndictseQi/AccuMtloa Oiimlsted
                                       DATE OF BIFITH                  Judgment of Aequittal
            390.8^18.                  s.a.i.«
            jiimL                      OATB OF ARUSST                *wwaiMfeia.Yi                      Ews
                                       CJATa iNO! ACC FILED          BOWLTYPtSA                      I1/16/BB
            g/lSZ-gj}-
    Q   not
            imm.
             aURTY D GUILTY
                                       OATB Of 0«H3)NAl FLEA
                                       OflIQtNAL FLEA
                                                                     D4uav7niAi,
                                                                     □ N0N.4Um”mtAL
                                                                                                         .................
                                                                                                                      '
                                                                      □ PWrtWAIfllAli(|L«*A» ......... -I-..................
  OWSlMAt CHARGES ,,..... ...............
                           fiflaa Bmsssa                                                       asm          fiMi
                                                                                                             7.Ctl7~l(b)2
    S"230-B8                   1   Arson '
                               2   Burglary of iiwtor venicie                                                2C;18-2
                               3   Aggr, Arson                                                               2Crl7-lA2 ,


   FINAL OHAflCJfia-------------
    Cewn             I23milim                                                                  mm .Sittm
                            (AuBnaed) roilure to r«|,>oit. <3angerouB .lire                                   2C:l?-l(c)2
    Ct. 1


                            i;f27/89    Original Gentenoe
    It t#, ttwetoro, w      1/3/92*              OHOeRBD *mi AIWUOGIWO tfurt the <<*<<w«ani is owtenced Bs fotlows;



               * MOTION BY DEFENDANT I'D 'I'KttUNATE PHDBATKW GRANTED, DEFENDANT
                 TEHMTNATEO PROM PROBATION.




  □ Ui#furthwa(l0(WBOlhJrttho9lKvitt(krftvefth«<la(ondonttemo«pp«o(ui«*cowe6tkif«Jauiho%^ •
    □ Oetenttont h» to recoivu ciudli fw tlina apeul in cusrtwiy.             OATWtrnWiloi
                                                                     •tvttiWDm



   TotN             Term                   Inatkulion                                  Totai FroiutiioA Teim

MkHMMrDM OUnt •! U* MwU                                                                                 CWIWtMW (UNIAWM*
                                                                                                                       aw* <A>» lllMt
HaMWwWMIi
txiMieTfr     ai»>woeATwe<»)A<m fTAWFwoA MwoiwuwiAFw»irt9mameee. wworwiiiiweTweiwcowmwwu

                                                                     iiiiliiii
                                                         '»wtHA»»ouwrtw                     1^104wm'wKMiMeMoti'nicwii;<»«                     ■<<um*tK>
                                                                                                                                     irxintM* w      *tihs
                   Mkil                                                                                                       ■IM)) Ml K>«OIi04*>MI>4h>imn
                                                                                              \->'£)*t.’ 'OtWXnOdVN ‘d MaaONV ‘140H
                                                                       y jt'                                                                ♦MOWIWOW j
                                                     •ittawLMVdaa Norxvsoad am
        lUwoNaaaa aju. ium yoa fmxyyxstma cnw ssaTxraaj hh cnnoM noixvaoaa
   aaHiatWi xwa <m 'asfjaaao ivnidimo auL ao aarwuw aiu:. ^E3AI0 isncwa mj{
        Noix^raoaa titiM oaraiama wasa StfH JWtfotMta aiir, xvro sonm xnnor) sex
                                                   'mmmummis
                                      ■bsg 'BtXt®!!                            0g5£-9f9 XOt                           mT^'S usTta A:rew
                                              1»        m *M»IW1 WHVH          . \ttmnnn IMIM4II19I.     IMKH      undM a«W|) n \$ta> MvM
         ^                                         ^     ^ pdAitlftUi t(V»JO lO 9^N    If
             i MMvnmH                                                                                   UUOfll
                                                                                                                                    ■ buiuui6*o
         «t®                    OSttWaO                 M* K» •*» AJOttMxm iwiww V (c
    •WWtt                                                                                                               1*3                 t (0
     "                « MtvMii                                         tfonwxwn'               otei #41 ni «mp oia siuoujArO nxmotsiaui □
     .......                t»*8(0»l*0   ~             »*S "       .......... wn »A3                                      % AMBUim »00A IWOJ.
                                                                  fMHoov s.iummMiiSo                                            _       j
                                                                                                                 voo«
                                      ,
aigidt^QO o$^y BStfSna ‘agnacin 3»u lO^noo oj. stovnoI'nNIMmiO;!
                                                      st innoo atuaHi
                                                                   i)i>                                                           (snufxn
                                                               fWifiN WMoon c.KMioo
                           MH»K~                   •ttJM mta) JltMH MOmjftdtffll BUi '                                  00 owotlwi Aittiwd p
               ■oa«aawo»>»wuow'          ‘ 10 iKimm>ra Munii tjBAuii AjoiKnOKO v i;             I o«»w *1 Awwoa Aoufliu *        -Bfist '6 Aitmwr
        ■ufljflOKl M (0 um Hi HH wtiftoiO ftnm i««o»ot**i v nui Ajukj h.iowjwwi                     aio^ *1 #«u«*Ki ii 82* ft AHWOdi •t'C'e* CW’
    uoim pKMtatni w AmvM) wo a o »0) p wMoowi nwt snaokjo »mvmi o">3 D                         f s rn w n"n»»«i AimiMi j««6ki * tanwoui «*oieo
                                                                                                 160 W BiHOiM OWiAliOa ntM toBUtMOO M o»u«a
             *            va-a-o twoi                                                                00 iu<vtt U3W 00 Dowauj' i;i oc* lO Atmart t
                 oesi ®                                OOflti ® Wiftoo t»c'                     see I •» Artnotf m* » w doiwox *««*od wi h
                     jD   |M)tN>0 ^il*WO»IO            coos* ® « Aki tw^
                      ««/.« ffi w»i«»a m                owci ® «9.<^ta 1*1 ‘                                               % NOiiauiagy iwoi
  mi Be»o«w' *' AnihHW 1 M a 3 O' uoftonnnia Odfuiiio ^ iuaaKKMOiuj^jg'AwiwiiVuj’w (i
      ,                                       ______ _'        'Oi! ft'iU '0 W »
   SC /oiitjoo 10 oowwi* * «i»' ow -isere *rr mv'^m pouoaoo #*10*00 imi lo ^ u
                                AO'JV ONt                  "iieGoiT'^^                      A3'iH&'rayoa                                    ''On it>«i?is
   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 10 of 67 PageID: 31
)ec. 12, 2 0 1 9 3;05PM                                           ^0.       P. j/U
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 11 of 67 PageID: 32


                                                        P.O.20OT-87
                                                          /bh
                                                        2-16-88
                                                        SUPERIOR COURT OF NEW JBRSEV
                                                        BERGEN COUNTY - LAM DIVISION
                                                        JANUARY       TERM A.D. 1988
                                                        SECOND        STATED SESSION
                 THE STATE OF NEW JERSEY
                              -vs-


                                                        in<34ctineiit No.   S ■’0 jI   ^
                  CHARLES CORBISKLEY


                              DEFENDANTS


                          The Grand Jurors of the State of New Jersey, for the County
                 of Bergen, upon their oaths present as a
                                              FIRST COUNT
                 that                  and CHARLES CORBISHLEY on at about Noveniber 2,
                 1987 in the City Of Hackensack, in the County of Bergen
                 aforesaid, and within the jurisdiction of this Court, did
                 purposely start a fire or cause an explosion at a garbage
                 dumpster located In the parking lot behind 100 Second Street
                 thereby recklessly placing a building or structure of another# to
                 wit, a two family home located at 9$ Second Street and a multi-
                 family apartment building located at 100 Second Street in danger i
                                                                                  (
                 of damage or destruction; contrary to the provisions of njs      !
                 2Csl7-l(b) 2, and against the peace of this state, the Government
                 and dignity of the same,
)ec, 12, 2019 3:05PM,                                               Jo. 1 583       P. 4/13
   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 12 of 67 PageID: 33



                                SECOND COONy
       that              4nd CHARLES CORBISHLBY, on or about November 2,
       xm, In the City of Hackenseok, in the County of Bergen
       aforesaid^ and within the jurisdiction of this Court, did
       unlawfully enter the structure of             , to wit, a 1968
       White Volvo, North Carolina Registration DME-890, located in the
       parking lot behind loo Second Street, with the purpose to commit
       an offense therein; contrary to the provisions of NJS 2Csia-2,
       and against the peace of this State, the Government and dignity
       of the same*
                                THIRD COUNT
       that              and CHARLES CORBIflHLEY on or about November 2,
       1987 in the city of Hackensack, in the County of Bergen
      aforesaid, and within the jurisdiction of this court, did start a :
      fare or cause an explosion at the parking lot located behind loo
      Second Street, with the purpose of destroying a building or
      structure of another, to wit, a 1968 White Volvo North Carolina
      Registration DMB'890 owned by               contrary to the               '
      provisions of NJS 2C:17-1(a)2,and against the peace of this




                                                                                              V- .'ll
                                                                                              -'■'I


                                                                                                 ‘M
                                                                                          (     •   (■:




                                                                                      ■ " .W', •■'ri't
                                                                                         j/ \ j
Dec, 1 2, 201 9 3;0bFM                                                !\o. j JO j   r,

    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 13 of 67 PageID: 34




            state, the Govecnjnent and dic|nlty of the same.


                                                       LARRY J, McCLURB
                                                       COUNTY PROSECUTOR



                                                 Byj   A«aistant Proaecotor
            A True Bill
                                                                                                               ii Vi   I y V j
    )ec, IA2U1V          j:U5nvi
        Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 14 of 67 PageID: 35


                                                                                                                                 (.dMMRiKICP



                                                                                                       JOT«<iy Superior Court
                     Stale of New Jet'aey
                                                         S-0230-88-02                              Law illvifllon - Crlmluol


                  CHARLES CORBISHLEY.                                            Q JUDGMENT OF CONVICTION
                                DeNmOiiiU
                                                                                 O ORDER FOR COMMITMENT

                   3909918                    B.a<. t                            NWPWTlQtVfifc         DATE
                                              OaTIOFARWST                          !1»¥                il7i« /88
                                                                                 QtCHIiLiy PlAA
                                              DATE mOtCTMENT riLfiO
                                              date    OniOINAI. PLEA             OJUtVtWW.
                   3/11/86..                  OMtOIMAL PLCA                      QNOH-WAV TRIAL
          :|S3 NOT OWttV O OUitTV
                                                                                                        .
          ORIGINAL CHARGES
              irtUrfriwainNo.       fiSuiU
                                                                                                             2Cil7-l(b)2
               S-230-BB              1       Burglary of motor vehicle                                       ac=i8-.2
                                     3       aggravated arson . ,                                            2C*17-1A2

          FINAL CHAIIQ68 —.
                          CT,         X      (AMENDED)        FAILURE TO HBFORT DANGEROUS                     2Cil7-l(c)2
                                                              FIRE



                                                                       ORDERED «ntf AMUDOED «wi the (Menitam it Mfltefwod t»
              H IS, therulor«i on
              IoUdwo:
                                          five%bars°SrobItion       SitHtrict narcotics controls.
                                          SKS5?         has   SlvJ SaRS to COHFLETB THE COMMUNITY SERVICE.
                                          any violation of probation               15 TO BE BROUGHT BEFORE
                                          JUDGE NAPOLITAHO,




■




               □ II is luittar OHOBRED ihirt IhO th-iM OMNar m iRNwutanl to «*• apiiroFi-to c«r«llortil tMhority.

                     □ ostonilant it to iiceivo CrttM lot Itoto M****            .WIal«.s«ts~     *"        mmvmmtirn

                                                                                                                       'TU
                                                                          (owm                                          BtomoManKP-iifLMA
        AUr           IIMM •< W*CwU
Dec,                    jiu&rw                                                                                                       ivoj                  I j


        Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 15 of 67 PageID: 36                                                                            .*
                                                                   rhftWTRHLEjg                    sef *
       II Ihe oUeniM occuirtad on or alwr Jarma/v 9-       <<           il Buy Vt »• OlMWiI oeeijJ|WI fy> Oi Me' Jvlf «,»»?. M « Mr* <noWI«n ol
       psiiaUly of $30 ih tfnoOMxl oii MCll C<M>i »i wfWN Pki           Cim^ V 99 ol Yi«t 2C>
       OoleiHUml mai conurclod uoiou uio boi Ofiowi nfUCalo) >i
       liiglie(o*riailyiMi'ku«nllaM7SaaC->4'3f (Penally
       123 il uDBriMi 1, below JOoiiaiy 9. IMS. onieat a •fgi''’
       penoliy rs noiod)                                                      .t<iOm)tBi9 9«300o               «lhD«grMtt$IS(l
                                                                              .aiioDtodwfitxiog                DiSMUrly Personi Or P«ny
        rM PtiiiBlIy iniuoiiCO at couniiai     1                               3id Daorne • HOOD               OuKMdtiV PdfW* Q «fi00
            It $       30.00 eacii                                                                               To»» D.C.D.II. ^*naHy $,
              Toial VCCR Pgf)Sl»y t          n,aO..Q.Q                    D C^y«wOflDEnSMI(iiM«uttndl»<eO.E.On.|iaMltyb»«Mt<»niieaupon
                                                                                    imliy silo • nndanui Aug (Mpiim (v nw i«nn ol Ihti progyiMii.
                                                                        2> A AMdtkiiy omoTf tooMiM tiMM^                    , mmtfiy if OMOeNED MunwiUi.
                                                                           Omft jjootuB <          __________                    CytCMv____________
                         Tbial FINE 1
                                                                          OMmBout                       __      Uawnaamwoomiii: OVotQ NO
             Toiai NCSTITUTION S                                           □ H Ow            OiWMnMn « mm tfun «»(It) fflonow. tfio Court wk alow
                                                                                              uy OM thwMMn of Mow VoiiKln tMcoutni »l»(yJlS.A2CJ»-
                                                                              tfl il ow iferiMidwii w iKM divg doomuoi.
                                                                        SIAto'jiiiMiMinttoylaoollMiMroHoiNoiiOBDb.iED. ___OOoimmAIM
                                                                                                                                TouiutoFie I
       Q Inalatimsrti poymonis aro Jus ol |ho raw ot S,                                                       beginning _
                                                                                                                       i«*fti
   M*MI tCtMII eOit HI Faifoii mhblUitKnrl Ikn. Mmi                               •UMI (AnwMf W OifoioMI al ioMWCMO)

               ^»gag-gA?Ata£Q___                                         ROBERT HOLLIS.ESQ.
                                                               ,tTRT»MBNT£F«Em^
         THE FOLLOHING ft^GORRVATINC CONS I PERATX OHS HERB NOTED BY THE COURTt
         THE RISK THAT THE DEFENDANT HIDL COMMIT ANOTHER OFFENSE*THE DEFENDANT
         HAS HAD MINOR INVOLMENT WITH THE CRIMINAL JUSTtCE SYSTEM,
         THE NEED TO DETER THIS DEFENDANT AND OTHERS FROM COHNXTTIHG FUTURE
         OFFENSESt THE DEFENDANT DID INFLUENCE A YOUNGER PERSON IN THE COMMISSION
         OP THIS OFFENSE.
        THE COURT NOTED THAT THERE HERE NO MITIGATING FACTORS CONCERNING THIS DBFENI fcNT|




  JUMU lUtM)
            ANDREW P. NAPOLZTANO.JSC
 (CC I^FMtaMpiKan
                                                                                                             IW.   I J\JJ
     )ec, lA ^Uiy         jiUbnvi
          Case 2:20-cv-12712          Document 1-2 Filed 09/15/20 Page 16 of 67 PageID: 37
                         -t-----------L.

                 Sum of N«w Jersey                                                               Nbw J«rMy 9u|Miri«r Court
                                                                                                       BFJRQEM     County
                                   V.                                                              Law lUvillon - Criminal
                  CHARLES CORBI5HLCT                                          □ JuGfmuitof CoovictioD
                                                                              BCliNaceofJudgmetit
                 OwwiMni (SoMii/ ComiMiu Nwwj
                                                                                Order for Committtient
                                                                              □ lodlctineBt/AoeUMtioa Diemiesod
                                              DATEOf BMTH                     □ JitdfnuMitof AcGUittel
                  391 •BE;1B                  9.B.I. * •
                       m
                  11. 87                      OATEOrAHeeST                    ACummSAHOwy;
                                                                                                   ii/iSsa
                 jams-                        Oats iND/ACC Huio
                                              ?ateoforioinal»iea
                                                                              BlOUILtYflUEA
                 jmm.                         OeiQINAt f>UA .
                                                                              □ JUNVimAt
          0 NOTGUILTV □ OmtlY                                                 □ NOtMtmyTRMl.
                                                                              aOWMMMrAMNMl
        OWGiMAL CHANGES ____
                       fiflUDI
         S-230-S8      1                   arson                                                        2Csl7-l(bl2
                                   2       BUROIARY OF MOTOR VEHICLE                                    2C»l0-2
                                   3       AGGRAVATED AR^                                               2C;17-]IA2

        FIIIAL CHANQU
         Pawn                      OBtaumi

          Ct. I                    (AMENDED) FAILURE TO REI-ORT DANGEROUS BlRE                           2C!17-1(C)2


                                       1/27/89 Original fentence
         It (S, meretora, on           B/B/91 V.O.P.      OHOSHED ■net ADJUOHGUB} tNdl iho (tatamlam lo sontoncoe •« foUowo;


                       defendant re-sentenced to 2 YEARS PROBATION, EFFECTIVE TODAX
                       dependant is to BECIEVE OUTPATIEOT COUNSELING BY A PERSON LlCEN^
                       TO DO SO AND WHO IS ACCEPTABLE TO PROBATION. THX3 PERSW IS TO
                       submit a WRITTEN REPORT TO PROBATION EVERY 60 DAYS.

                        150 HOURS        community   SERVICE-VACATED




      □ II ia furthur ORDIfieD lhai liw ariunlt cMhmr iho deiandsni lo ilw appraeriaM oArntaioiial autfioriiy.
          □ Detondim ia to rac*iH« cfwet lor tima apant m cu«to<ty.
                                                                          ’’jrP/Niaa wn

                                                                                                  mraaiThMifT^
      Total Cuatodlal Tamt                     InaaiuMn                                   Tom IllMJtWl TtWl


r.              l#ll                                                                               0mmmm ummtimt
                                                                                                               cane iHw t%im
I                      ... - - -
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 17 of 67 PageID: 38




                                          ■X
                                    ■'h
                                          %
                                  \
                                  S
                             •1
Dec. 1 2.20 1 9      3;07PM                                                                                   No. li)8j      r.    lu/10
      Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 18 of 67 PageID: 39

                                                                                              j.

                Stale 0/ New Jersey                      VIOLATION OF PPOUATION              N«w J«rMy StiiHirior Court
                                                                                                                County
                              V.
                                                                                               Law Dtvtalon - Criminal

                CHARLES COBPISHLEY                                          G JudfuantofCoBvIctioD
                                                                            □ Cheogeef Judfment
                MtamtMi iSooeiiy Certiouto N«i«l                            □ Order for Commltoieal
                                                                            n Indlctiuent/Aocuaatlott DUmissed
                                            DATCOftWtTM                     □ Judgment of Acquittal
                                            S-ei »
                11/2/87                     OATi OF AtWEOT
                Mlim.                       DATE INO/ACC nuio               BaUl.TVI»lJlA          11/16/88
             j/ii/gg                        OATf OFOitlOlNALPt£A            OJuavTHim.    ,
        18 NOT QUiLTY O OUHTY               OfUOINAt, f>U!A                 □ NON-JUaVTWAt'            '
                                                                            0»ien»niABiMmB            ..............
     OlUfllNALCHAMIS
      tNDlACO No     Qatt                                                                   fiaii     amoi
       8-230-00                 1.      Arson                                                              2Cjl7-l(b)2
                                2       Burglary of motor vehicle                                          ZC;ia-2
                                3       Aggr. Arson                                                        2C{17-IA2

      PINAL CHAUCIEB               , ...—
       CflUU!                 SMBUfiMO                                                                auMi

       Ct. 1                   (Amended) Failure to report dangerous fire                                  zcsn-Kciz



                               1727/B9 Original Sentence
      It la, Mwefora, on       1/3/92*                   OflORHED iitd AIMUOtMtt tUM ttw (Mndeni it santancad as (oaowa;



                  * MCTTION, BY DEFSadDANT TO TeHMINAT® PROBATION GRAMl’l®, DEFENDANT
                    terminated PaOM PROBATION,




    a A IB lunnar ONDEPfD mw iiw atwitm devvw «M datamiam M tna aigMiiMriaw oinaotioiw au^^
        □ CMarulant ia U> rucatv* CfWtit lor (ana s|Mn( tot cucMMy.
                                                                         “vBsriBirar                        u,ta

                                                                                                einaeM*'l«r
    ToW Cuatodiil Tann                       (nattiAam                                 Told Pnjemofi Tacii

                I (Mini (Ml                                                                                  > Man*
                                                                                                                          Sato taa HM
       lOs      gHNPMMMMHBN              arATiseMM. »ac                                                                ■eeitfwae
                                                                                                                            11 u, I V 0 J   r.   I 1/ I j
Dec, 1 2.20 1 9        3;0/PM
       Case 2:20-cv-12712 Document 1-2 Filed
                                    SHI#
                                             09/15/20 PageIND19ACC
                                           -imiB
                                                                of •67 PageID:
                                                                       S-()2 30"8H 40
S...^ 0(                     CHARU^ COKBlgHLEY_
                                                            ii ««y O' M                                              ** *
                                                            01 TS # r>M 2C.
                                                            uamanPwxvOnioEnlofcamonionalXwainoAwXoiwoiOEOAioPnaiiyi mpopw W
               Total MNf $                                    f^touni iWfll* * ' W»*» tor 0»CO I
   Total lll»rir0Tl0N »                                                   liioogntasaooo ,         __ *111 ttooioo     ITSO
                                                                          2M)0«4nM4|iaOOO          __ MonlaOy PortOM O'***«y
                                                                       ~~jHiO^wa»»M0                      Oijwly P«iOn» ® IW»
     II tiw olfOiU* oecuifod on or at|*r JonvoiV 9. 'W*.
     »(MAinv Pf M9.1 «»W0*-a 00                                                                            Total P-EOA PaH(»*»T »--------
     wnwo »>• (HMWMwi mi eoitmciod

     2C:aa.a.i. (INwilWiaAMitotlwoPlMA**^
                                                      *
                                                               ° ^sxrss^.zsssssp^^^jrsisfswi*'
                                                             21 fl(TU«0«0»»lP>»00'» •««»*■ "WIMI**"*'----------- II|W»0*WM««»
     jamuav •.
                                                                TWauHFMMHOiMiapnPlPir*-----------------
           Q   PMBliy iirpoioO on
                                                                ttfiMf-i Liotm Nuotiw
               BWOllO) _______________


               Mi.                  «aot>                       DMOOwT* AddrtM            ..

                                                                CyoCnor.           tea.         _ ftaiootfcOli
   Tow VCail»«n«HV »
                                                                □ Tltai*te»HiWMWhtelirOlW<Mll<a a dm*'* l«*0M Mm M tAWiaav
                                                                   fmmsm,                        IhivK'l hONilt *   '
      □ ln*tallm«n( paymanlt V9                •• •**                                                                 Mootnf.
           ol I_______ _ Jw .......................— ■        a)atort««oimnHdivtei<PWtera»"p»m<lw>***®- .^OteomiW
           tMginmny,                                                                                    ToMlUtm I.
                                            lOAOIt
                                                              41 hwoo^llnrtiiimioiima,
                                                     ’ THIPMOMwiirMO          HmM <atl*>Mtr Ml OMPPPO M
                                       !•* I*««l
                                                        201 646’35B0             Robert Hollisr Esq.
      Mary Ellen Smith
                                                            jm .iJALia        yiiWBQIW


                                       rvMTRT FINDS IHAT TUB DBPatoWMI’               has      BEEN BURDENED WITO

                                EsST^^rSfrS?
                                AND PROBATION DEPWrr«lcNl\




                                                                                                                                    mn
      HOH, ANDREW P. NAPOiLlTAMO, J^S.C,

                                                                                                                      I arM^ fteiM SilinWTMM
)ec. 1 2, 20 1 9 3:00PM                                            NO, 1503  r,                                I Z/ 13
     Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 20 of 67 PageID: 41
  r                       ft? f          Coi^i'ljk    V   ptXA rOBM

                                                                               ^ Cowt:y
                                                              hmtoT* JTJtxae
 1.    LlK th* ciuurgas to which you wro pltudlng gvllty:
                                                  ot Offonitio «nd                     6TATVTORY MAXlHUH     VCC3
        JjlO,/*CO,/'Cc»npl.KwUP, Count                          /                         Tin*     fine     P*n«lty*
               3 ^ - 9^                  1                              -Tj     ^MAX
                                         ___________________________             MWt
                                                       /I         4.            ^MWl
                                                                                 M.AX
                                                                                 MAX             ___________
        tovu total okpoBure aa a taault of thi* pl*a iai                       WTAl 7J^r"         y. Xif6
                                                                     »IEA8B CmCLE AggllO>llIATS AKSWEP.
 2.     A«a you aatlaflfld with the adviea you hatfa raoaived fzon your lawyer^)
 3.     DO you uAdavatand what tha chargaa naan?
 4.     Do you undaratand that fay plaading guilty you ara giving up curtain
        rights? Anong tham arai
        a;    Tha right to a jury ulal in which tht State nuat pcev* your
              guilt bayond a raaaenafala doubt?
        b.    7ha right to camaln lilahc?                                               (no]
        c*    Tha right to confront tha witnaaaaa agalnat yOu?                rireS^ (KO)
 5.     Do you undaratand that if you plaad guilty^
        a. YOU will hava a erlBinal racord?
        h.    Dnleaa tha plaa bargain prevldaa otharwlaa. you could faa
              cantanead to aarv« tha mrlnw tina in cenfinavanti to pay
              tha maalBUB Clna and to pay the maxlnua VCCB penalty?
        o.    YOU nuat pay a ninimum violant crinaa ceapanaation ^nalty of
              g30 for aach count to which you plaad guilty? (S2S if crina       fvt^ IHOI
              Ocourrad bafora l'/9/0a>
        Do you undaratand that tha court could in ita dlaeration impoee a
        minlaun tina in eonfinamanc to ba aarved bafora you bacomc
        eliglbla for parola* ^leh parted could ba aa long aa ona ^If of
        tha period of tha euatodial santanca inpoaad?                                   INO)
        Did you enter a plea of guilty to any chargaa that ractuira
        a mandatory period of parole Ineligifaillty or a nuidatary
        artanded tam?                                                            (YES I
  a.    Did you plaad guilty to a erine that oontaina a praaunption
                                                                                 IYE«J
        of inprlaonment?
  9.    Are you praaantly on probation or parole?                                lYts]
        a.    Do you raalira that a guilty plaa au»y roault in a
              violation of your probation or parole?                             fVESi [MOj
 10.    Ara you preaently nerving a cuatodial santaiioa on another charge?       lYBSj



 11.
         a.    Oo you understand that a guilty plaa may affect your parole
               eligU>llity7
         List any chargaa the preaeeutor hae' agreed^ to racoanend for
                                                                                 l«8)   [HOI
                                                                                                            "C^
         dlamiasal:
         Ind./Aoc./Con\pl.»    Count         Mature of Offenaa and Degree
        Xr V       -I,,.g,J£...- JL—                                               ------
                                                                 'T

                                                                          Defendant's initials
*Vlalant Crimes Compensation hoard Penalty


                    ................ .
  >ec. 12. 2019 3;09FM
      Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 21 of 67 PageID: 42

U.    Spaclfr ntf ♦•o«ne« ch« Proa^cuCor haa agraad ta r«pe«Mnd.




13.   IUb tha Frotaevtov proadLaad that ha or aba wltl MOTt
      a,   Spaak at aaBCeneiD|7
      b>   Saak an axtandad tafii af cenflnamantT
      a.   Saak a •tlpulatton of patoU InaXlglblityt
U.    Ara you awara that you may ha ordarad to pay taatltutloa?
15.   bo you uadBaatand that If you ara a publle offlea bolder or anployaa,
      you eaa ha eaqulrad to forfait your offlea or Job by virtue of
      your piaa of guilty?                                                  tYES]     (HOI    (tsMp
16.   Do you uadoratand that if you ara not a Unitad Stataa eltltaa or
      national» you nay ba daporead by virtue of your plan of guilty?         (TfWl
17.   Hava you diaeuaaad vith your attomay the legal doetrina of nargar?      ItES)
la.   Ara you raaarving tha right to aaaart nargat with reapeet
      to eounta to which you ara plaadlag guilty?                             ivssi
19.   Liat any othar prodiota or rapraaentatloai chat hava baen nada by
      you. tha proaacutori your dsfanaa attomayi or anyone alee aa a
      a part of thia plea of gulltyi




zo.   Hava any proniBaa other than thoaa nancioncd on thia foroi or any
      chraatB* bean made in erdar to eauaa you to plead guilty?               (YFSl /IHO]]
21.      Do you undatatand chat the Judge in not bound by any proaisee or
         reaoBBMndationa of the Proaecutot and that if the Judge decides to
         impoea a more aavare ientanea than raeonaendad by tha Froaeeutor, you
         aay taka back your plea of guilty and anything aaid by you In furthary
         anca of this plea of guilty cannot be uead against you at trial?    /lYESJ
22.      Old you comalt the offenae(s) to which you are pleading guilty?
Z3.      bo you have any quastipno nt all eoncaming this plea?
 OATEi



  0EFEH5E ATTOFHEir


  PR08CCUTING ATTORM


                                                                                      ONaa* «*< iNa Cuws*
                                                                                      raiwHib iAfr
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 22 of 67 PageID: 43




                                          P.O. 2J09-91
                                             /IP
                                          11/17/92
                                          SUPERIOR COURT OF NEW JERSEY
                                          BERGEN COUNTY - LAW DIVISION
                                          NOVEMBER      TERM A.D. 1992
                                          SECOND        STATED SESSION


          THE STATE OF NEW JERSEY
                   -VS-

          CHARLES CORBISHLEY a/k/a
          Charles porbishley, Jr.           Indictment No



                   DEFENDANT

                The Grand Jurors of the State of New Jersey, for the
           county of Bergen, upon their oaths present as a
                                    FIRST COUNT
           that CHARLES CORBISHLEY a/k/a Charles Corbishley, Jr. and
                                              , on or about September 15,
           1991, in the Borough of Fair Lawn, in the County of Bergen
           aforesaid, and within the jurisdiction of this Court, did
           knowingly or purposely possess a controlled dangerous substance,
           or its analog, namely OXYCODONE; contrary to the provision of
           NJS 2C:35-10a(l), and against the peace of this State, the
           Government and dignity of the same.
                                     SECOND COUNT
                 AND the Grand Jurors aforesaid, upon their oaths aforesaid,
            do further PRESENT that CHARLES CORBISHLEY a/k/a Charles
            Corbishley, Jr. and                                             , on
            or about September 15, 1991, in the Borough of Fair Lawn, in the
I   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 23 of 67 PageID: 44




            county of Bergen aforesaid, and within the jurisdiction of this
            court, did commit theft by IcnowJngly receiving movable property
            of               , with a value in excess of $500.00, knowing the
            same to be stolen or believing it had probably been stolen?
            contrary to the provisions of NJS 2C;20-7, and against the peace
            of this State, the Government and dignity of the same.
                                   THIRD COUNT
                 AND the Grand Jurors aforesaid, upon their oaths aforesaid,
            do further PRESENT that CHARLES CORBISHLEY a/k/a Charles
             Corbishley, Jr. and                                           y, on
             or about September 15, 1991, in the Borough of Fair Lawn, in the
             County of Bergen aforesaid, and within the jurisdiction of this
             Court, knowingly and unlawfully did possess a certain weapon, to
             wit: a pen knife under circumstances not manifestly appropriate
             for such lawful uses as it may have? contrary to the provisions
             of NJS 2C:39-5(d), and against the peace of this State, the
             Government and dignity of the same.
                                    FOURTH COUNT
                  AND the Grand Jurors aforesaid, upon their oaths aforesaid,
             do further PRESENT that CHARLES CORBISHLEY a/k/a Charles
             Corbishley, Jr. and                                             , on
              or about September 15, 1991, in the Borough of Fair Lawn, in the
              County of Bergen aforesaid, and within the jurisdiction of this
              Court, knowingly any unlawfully did possess a certain weapon, to
              wit: a billy club, without any explainable lawful purpose;
              contrary to the provisions of NJS 2C:39~3(e), and against the
              peace of this State, the Government and dignity of the same.




                                                                                    1
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 24 of 67 PageID: 45




                                  FIFTH COUMT
             AND the Grand jurors aforesaid, upon their oaths aforesaid,
        do further   present   that CHARLES CORBISHLBY a/k/a Charles
        Corbishley, Jr. and                                            y, on
        or about September 15, 1991, in the Borough of Fair Lawn, In the
        County of Bergen aforesaid, and within the jurisdiction of this
        Court, knowingly and unlawfully did possess a certain weapon, to
        wltJ a folding knife under circumstances not manifestly
        appropriate for such lawful uses as it may have; contrary to the
        provisions of NJS 2C:39-5<d), and against the peace of this
        State, the Government and dignity of the same.
                                                JOHN J. FAHY
                                                BERGEN COUNTY PROSECUTOR
                                                           (■^jL
                                        By:     Assistant Prosecutor
        A True Bill
           Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 25 of 67 PageID: 46

                                                                                    New Jersey Superior Court
         state of New Jersey
                                                                                      Bergen_______ County
                       V.                                                              Law Division - Criminal
                                                                 [H] Judgment of Coo victlon
                CHARLES CpRBISHLEY                               □ Change of Judgment
         ' Oeienaani'(Sp«ct»y’c««^'«                             □ Order for Commitment
                                                                 B Indictment/Accusation Dismissed
                                     DATE Of iiRTH                   Judgment of Acquittal
          ...•■gyi5ygi; ;            S.8.i. t
                                     DATE OF ARREST               adjudication 6Y.          DATE
                                     DATE INO/ACC FILED           o GUILTY PLEA          ^/6/93
                                     DATE OF original FLEA        □ JURY TRIAL
          ....lj2;"1.8-.9.2.         ORIGINAL FLEA                □ NON-JURY TRIAL
   S NOT GUILTY □ GUILTY
                                                                  □ ONflMMdlAcq»Ma
 ORIGINAL CHARfiES
                                                                                    SSOIK     SW'llA
  iND/ACCNo.       ggsQi        OwanDoon

S-1661-92-01                1   Poss.CDS (oxycodone).                                3rd      2C:35-10A1
                            2   Rec. Stolen Property                                 3rd      2C:20-7
                     3&5        Poss. Weapon (Knife)                                 4 th     2C:39-50
                       '4       Poss. Weapon (billy Club)                            4 th     2C:39-3E
  PINAL CHAROES
                                                                                     Daoree    SlaSAil
   Count                   sstaasQ
                           Receiving Stolen Property                                 3rd       2C:20-7
     2




                            JUNE 18,1993 ORPiRlDandA04UDOeDm«ll»daf»fwlan4i8sem®oc*dS8foa<»w«:
   It Is, iherafore. on.

Ct. 2: Placed on probation for a period of five (5) years.                _
       Cond. of Probation: S^rye- 364 days in the Bergen County Jaxl, This Jail
                           sentence is to • coriuneftce on JUNE 25, 1993.
       Upon Release: Obtain psychiatric treatment.
                     Obtain                    -
                     Routine drug testing.
                      Remain gainfully employed.
This sentence is to run concurrent with the sentence Imposed on
indictment S-1819-92-02.


   Dismissed Cts. 1.3,4,5 and Complaint S421770 on States Motion.

   n is further OHOBRBO that the stwriW deUverihe defendant to the approprlste corr«ttonal authority.
   E! 0«laodN>t«»«eiMiai(«lOfi»n#ii»«H«'««nooy(B-                           mimTsmr


 Total Cu«odial Term 364 days institution                                     Total Probation Term 5 yea
                                                                                              CMiMiRw vmnuinm tA34elA-lS
              •ilMCow)*                                                                                      eoAAmwMo



                                                                                                                           i
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 PageIN&
                        Corbishl^ SBi ».390991j
                                                        26 of 67
                                                              * PageID:  47
                                                                 s-i6&i-i2riU-
Slate'0*      J®*'®®'' *'                                           ^                        g^7.;';:s:n;s7= ■. c»..>
            ToiaiFiNE S

! Total RESTITUTION S
                                                            =«■«-••’““                        to,.o1SJ:S5!!________
   „ ,ne otienae oce««ea on « »"«

                                                          — 09*«no«tM » '*•— y - — -------
                                                                                                                 -------           Oltw»*s®S50.
                                                          2, A loreiaat «r--.-y Me oi *50 9*       *f
                                                                                         Total LAS FEE                     *.
    1991. un»«w a n«twf ewaity                        “    31 Name o< On<B* invotveo                                        ■
    S2S It oiimtM If eetoit Januant «• ’»“ >
                                                                                                                     jneolhs le OftOenGD
                                                           4, A mawiawv              •**«“ *“**^ **
   Q AMeaatnani impoiaa w                                                                                              anoeoo________
                                                              Thoeuapenaajnanaaiiaoinioaiy.              „
           counUai          -

           taS 30.00            «acn                           THE FOU.OVWINO.1                                                              ^

     Total VCCB A8*###m«nt » 30:?iL


    □ inatailmant payment# af«4ua St «w rate                   fuiMCiton                ---------- —
                                                                                                                    eaoior.                Monma.
                                                           Q vout non-raiaJairt oninno pnwlaiie* a^'
            at St_______ _ P« -————-•

            beginning.
                                          (OnTfi

                                                                                                                                   taoHttyi B traneaetioii tee
            ___ _                      ________ ___        1MJ end «»e eeiitenee le w ?«««» » «•
            H «« oweiiee                                     ,-eyteert Of leenaeMBi peyteem le eia«». tu*u

                                                                                         NAMi (AiHfMir M* 0<n>a«"« *• b*ia-i«aal
      «4NtlCo».CNN«
                                                                                              Robert Hollis» Esq.
             WCHftRD
                                                            jTATsisaiifiFfls^sHS-




       :Lo?‘i«.a"«ir?hri“tl2l de.Llon to tooort to unlawful practlcas.
           no^'jrth^Jsbr'in part, b.ve boon a f.ctot i. bin ua, of poot Indse-nt.


                                                                 rjUOOtUMi
           JUOQitMM
                       ■^UR WNUSWK. ^




                                                                                                                                                                 J
■                Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 27 of 67 PageID: 48

                                                      VIOLATION OF PROBATION
                                  State Of New J«fsay                       New Jersey Superior Court
                                                                              Law Division - Criminal
                                                 V.

                                 CHARLES CORBISHLEY                                               O JOOOMBITOFCONVtCTIOM
    DiFENOAMT:
                                                                                                  □ CHANQEOFJOOQMENT
                                                  MiMiMsei 390099 IB
     ”                                                                                            □ OflDB>l TOR COMMITMENT
                                                  MTCiNneiMBnf
                                                                     12/15/92
    Tri^92                                        «oeu8*naMnts>                                    □ liOTtCTMEKT / ACCUSATION DISMtSSEO
                                                  OWOMAtrUA                                        □ JUDQMENT Of ACQUITTAL__________
    OATS or
    OWMNAtrUA            1/8/93                       Bwci-mw      Oowwy.
    AOWOWAHOHOV                                                                                                             DATt
                           EFowovriM                  OMC
                                                                                                                            OAT*.
                            n .MiVTMM.                OAie

    ORKUNAL CMAROn                                                                                             onMU                               tTAiuie
      me/ACC NO.                 COUNT                ocacNrrioN

         S 1661-92-01 Violation of Probation
         -----------                 Ct. 1 Burglary                 2C.18 2                            /                ,     - l,v ■ (. .         •
                                     Ct. 2 Theft                    2C:20 3                                                         •            r-'


     nNALCHAHaea
       COOHf------------------------ D«CIWTIOM
                                                                                                             TBRB"                                                  x;
         Ct. 1 Burglary




              It )s, therefore, on                           -ORDERED and ADJUDGED that the defendant la aentenced as foBowe:

          The Defendant la                                                                      Cu*^l* to run concurrent to
                                                                                                                        ct. 1, S1C19-92
          96-01-13-1, .




                   □ It is further
                                                                                                                TOTALNWMHm                      OATEtRernTTo)
                                                                                                                eroAvt
                         □       Ootondani la to racMva cradH for lima epant In cuatody (R. a:*1-S).                                            IMTC(From/Te)

                                                                                                                 TOTM.                          MTC«F<gn>/ro»
                                                                                                                 or MVS

                          □      oatandantlatoracalvaflapdmacfadltfortimeapanflncuatody.
                                 (N.J.8.A. 2C.44-Sb(2|)._______ __________ ____________
                                                                                              c.C.D.C.                              . Total Probation Term.
                                    Total Custodial TermjLZ^Hl. Institution.

                                                                                                                                                                CMMli
                         todMeaweMM
                         Sa»5S»»NO«o«.                   mTaaauca        A0cc*«.Aa«c«e.a««0«                       cmrroroo-ecnaeaoaeoumrra^
            OOMWIOl



                                                                                                       jrp'Ar-.cii:,!                   :v>T’
          Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 28 of 67 PageID: 49
                           VIOLATION OF PROBATION
              ,          OHARLES CORBISHLEY                                                                                  S B.I. I.
Slate ol Now Jersey v------- ----- -   ~

                        TottlFIME »_
                                                                                          »
                                                                                          I) A           Dr,^ En»o.ew~nl «e 0*«ne
                                                                                              AmonOOIO(yuroBtniH.i^—"-~--        -    B«lu««>n<0 E O «. po««y.. .mpesaS
                  TOUIWSSWUTION $_                                                          iofooen count (WiHoloitlmoo tor oocn.)
                                                                                            __ lotOaoroo 963000          __ 4ih Ooeroo 9 67S0
II the oltente oeeurred on or ollor Owioinbw *3.1W1.                                                                     __I>liordoi1y Pofoon* « PoKy
                                                                                             __2odO08r#0 9*2000
•n .MO»m«t Ol ttO I* impoied on oscD                ......                                                                    OloOfdortyFOtoono 9*500
wrneti mo dolondoitt wot eonvlotoe urtooo         «>•»*»                                     __ ^SrdOoeros 9*1000
indicotss 0 Wflhor aoiooomont putsunm tt Njiag.;
                                                                                                                                                       Tottl D.EJJ.B. Ponolly »_
 20:43.3.1. lAiiettinenI lo *30 H          *" f *y,,
Januiry 9.1868 tart bolote Pocomh^
 Manor poniHy lo notod. Aooooomoni lo *2S If olfonia lo                                   □ courtMrlt»rOHDEnS1M«eo6oeltano1tlmO,E.O.«ponaiM»«o«»P*-^
 boforoJoMioryS.ISSa.)
                                                                                               dolondonro onoy Into »rmddontlol diua proorom lOr «*• form of tho piofltom.
O Aooooomoni impooed on                                                                   2) Aforonolcl*ta»rotofy»ooo1*SOporc«onooioOf««HEO------------Oflonooo 9 *50.

      eountio).                                                                                                                                                  TotoltobPoo *_

                                                                                           3( NomoolOruOOInvolyod
                                                                                           4) Amondotoiydrtvor'olleo                       tolon of___Jnenmi lo OROErtEO.
                                                                                                Tlio ouoponolon oholl bogln wdoy.                           ondord.
                                                                                                DftvofoLleonoeNumDar -----------------—----------------------------
                                                                                                DrtvofoLleonoeNumtMf
                                                                                                (IF THE COURT IS UNABLE TO COLUCT THE UCEN8E PLEASE ALSO COMPLETE
                                                                                                THEFOLLOWINO.)
                                                                                                DolondonToAddii
                                                                                                                                  -Sox .                         .OsteofBimi
                                                                                                Eyo Color .

                                                                                            D Tho dofondonl Is mo hofdor ol an ouHH-oMlo drlvofo lleonso from mo lollowlno
                                                                                                     turlodlenon ________________ OrlvofoLlconoeNumbo.---------------------

                                                                                            D Oo(ondonronon.rooldonfdrlvlnBprlutlOB00 4r«horo«)yr6»oLoalor._                       „Monm».
                                                                                            1,^      {JBlCOOPFli* iw***®"**^”**'^***'’W “      ^---------                                            _



  KmeononOOOoeurroaon<.r»M.»™.-.M,                             -                                                                                                 _______
  ocooolonomonopoymontofinolollmonipoy                                             —             _     ------------------------------s.              for aach corwicitonr
  zr::rnrn^°:::sswi^.8noo,ho.
   If m OttaAM oocurtw on or «wr f*wwu94 . - --------- -
                  180E&K0)_______ —______ _ _______________ __aIM5UD 10*25pof montaformoproOononoryI

                                                                                                                                          NAME i»iu>i«y fo> OH««n) u Owwcmol
   NAME leouft cork or Pt>«n Pi«(»l"0 »« «
                                                                            6A6 3580                                                        M. FEINSTEIN
      DOLORES ENRIGHT
  STATBMEWTOPBBAgOHS                                _

      AGGRAVATING FACTORS:
       Risk that defendant will commit another offense.
       ?rior rtLrd and seriousness of prior offenses.
       Need to deter                          for restitution without also
       Imposition of a fine,          would be perceived by the defendant or
       imposing a term                      dolSrhuhiness! or as an acceptable
        °c^St5nB:nriL?n.r,nrip«.t sr/xp..,. Lpoo:.tPa pith tp, .nirl.l
        decision to resort to unlawful practices.
        MITIGATING FACTORS:
        Defendant's youth, might in part, have been a factor in hia use of poor
        judgment.

                                                                                                                                                      DATE
      JUDGE (Nomo)                              .       , „                                                                                                    11/18/96
         Elijah L. Miller, J.S
                            -------- 1 II   -       •    ------------------------------     ■                    ^                                                                    000100(0/04)

                                                                                                --------------- --------- -                    ------------------------—
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 29 of 67 PageID: 50

                                                                      AMENDED
                                                         VIOLATION OF PROBATION
                         State of New Jersey                                                  New Jersey Superior Court
                                                                                                Law Division > Criminal
                                     V.


SSSSSU.—.                                 CORBISHLEY                                     E] JUDGMENT Of CONVICTION

                                      MNouee.      3900991B                              □ CHANGE Of JUDGMENT
~
                                                                                         □ ODDER FOR COMMITMENT
                                      OATEWOlCTr/iiNT/     , „ / n c /QT
"7^1679^2                             AccuEAiMNniEo        12/15/92                      □ INDICTMENT / ACCUSATION DISMISSED
DATEW                                 ofuamALRUA
owaiNAufiEA     i/8/93                                                                   □ JUDGMENT Of ACOUITTAL
AUUDIC*TION«Y
                  CyOUItTVPteA                                                D NSH'JUnYllliM.

                    O JUNYTIUU.                                               D (Mn

ORIGINAL CHARGM
                                          QEScmmoH                                            DMMt                           STATUTE
 MD/ACONO.

    S 1661-92-01 Violation of Probation
    2109-91      Ct. 1 Burglary 2C:18-2                                                              ■■                      *•




                 Ct. 2 Theft     2C:20-3                                                          ■ . • V, ■ t /'• . >f.V
                                                                                                                 •   ,            i--


FINAL CHAROU
 count"'                 oEscmpnoN                                                                        ....            Statute

    Ct. 1 Burglary




        It Is, thoreforo, on      t/i/or          qrderso and ADJUDGED that the defendant Is sentenced as folloiwi:
    The Defendant is sentenced to the custody of the Commissioner of
    ao?rect!onl for a period of four years on Ct. 1, to run concurrent to
    sentence imposed for Indictment No. S1393-95-01, Ct. 1, s-1819-93
    96-01-13-1, .




           □ It Is further ORDERED that the sheriff deliver the defendant to the appropriate correctional auttiority.
                                                                                             TOTAL NUUMai                OATC(Fi«ifi/Te)
                                                                                             01* OATS
                □ Defendant le to receive credit for dma epent In eoetcdjr (R 3:21-8).                                   OATi(Prom/ro)

                                                                                             TOT^LNUMMER                 IMTe<framrra)
                                                                                             OriMVS

                D     oetendenlie to recBtvBoepUrnn credit for time epeni In cuetody.
                      {N.J.8.A 2C:44.Sb(2».

                        Total Custodial Term.                    . Institution.                            . Total Probation Term.
           Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 30 of 67 PageID: 51
                            VIOLATION OF PROBATION
                                                                          S 1661-92-01
                   CHARLES CORBISHLEY_________ .s.si.#-    „ INO / *CC i.
Stat* of New Jersey v. .
                                                              H ».y or the dlenw* oeeurred to or alter Juty 9.1W7, arm .s tor a v«!*t«n ol Chsptar 35
                         TottlFINE »-                         or 3$ of TWO 2C.
                                                              It A mandatory OrjgEnloreemem ano OomrmO Reduetto »O.E O R I ptmalty is mpoeed
               TOW ftESTITUTION f_
                                                                for 1^ count, iwtite m »timea lor aaoh.t
                                                                _„1st Degree ft $3000            ___ am Oagraa 9 $750
If the offense oeeurred on or alter Decamtoar M, 1991.
                                                                „2r)dOeoiee @$2000               ___Otiordarty Persons or Peny
an aaseument of tSO Is Imposed on aeon count on
                                                                ___ 3fd Degree fttlOOO               Otsorderty Paraons 9 $500
wfiloh the defendant was comrieled ursessthe to* below
indicawt e higher eseessment pursuant to
2C;43-a,1. (Assessment I* $30 if oMense Is on or after                                                               Total o e.OR. Penalty $_
January 9.198$ but belore Oeeember 23,1991. unless a
higher penalty la noted. Assessment is $25 K offense le        □ Court further ODDERS that eoeeetlonol the 0.e OR penalty to euspsndod upon
belote January 9.19M.)
                                                                    oelendenra entry into a resldenttal drug prooram lot or* term ol the progrem.
D Aaseaamat)! imposed on                                       21 Aforenslcleborstoryfeeol$50perot(entei*OnOEREO--------------^OUensea * $SO.

     eoufille)---------------------- —                                                                                           Total Ub too $_

      la $_________________ ^eseb.                             3) Name of Drugs Involved __
                                                               4> A mandatory dihrei a lieense suspension of                            ORDCR&O.
Total VCCB Assessment $-
                                                                  The euspension ehau begin today.                      A6i
D Installment paymenia are due at the rate ol                       Mh^rtUMfiMNumocr
                                                                   Drivel's Lieenee Humber                      ........ ............. ----------------------------------------
                                                                   (IF THE COURT IS UNABU TO COLLECT THE UCEN8E, PLEASE ALSO COMPLETE
      $____________ per_
                                                                  THE FOLLOWING.)
      beginning.
                        IBWET

                                                                n TtotlelendentisiheholdaTolanout-of-Watedrivef'slioertaofiwnthefollCiwing

                                                                                                          . Ditvar's Ueense Number------------------------

                                                                □ oelotHlanrarto-residemdilvingprivileooe are hereby revoliadior_                                   Montlie.



occasion when a payment or Installment payment is made. (PA 1993;£_1$«l-------------------------------------—— . "■■.-rzrr-..........                                     ............
-the ottene. occurred on Otofi;rAugus.2,l993..$758,leNeightorh«H»8ertS»TSto,s..,wnwni»ord«r«dforo»tooom^

•il^ZtoZrredtotoatorJanua,yM9«4ato'dm,en.enc.l,.oprototon,a.eeo.upm$25perr;S5;rmthep,otmtK,nmyte.mwordem^

  (P,t.imc,a7S) Amount p^rmonih,                                                                                       ----------------------------------------
                                                     TELEPHONE NUSMEfl                               NAME laitotwr Ur PHtneai* «tamimt)
  NAME                              atmitorm)
                                                          646 3580                                      M. FEINSTEIN
     DOLORES ENRIGHT
 STATeMBMT OP WEASONG

     AGGRAVATING FACTORS:
     Risk that defendant will commit another offense.
     Prior record and seriousness of prior offenses.
                                         ffl5f"peMltr«”ker for rostlwtlon virhoot oloo
      SSslna " term Jt wp?o»nn,ent would be perceived by the defendant or
      imposing a term op                         business, or as an acceptable
      ^oStlngfnriLlLSrofipeJatLg expense fssoclated with the initial
      decision to resort to unlawful practices.
      MITIGATING FACTORS:
      Defendant's youth, might in part, have been a factor in his use of poor
       judgment.
                                                                                                                   DATE
    JUDGE (Name)
       Elijah L. Miller, J.S                                                                                                                    9/1/98
                                                                                                                                                                       cpprasiadM)
                aMMsSttodMcSs
                                                                 aOCeWtoNALPlMCTSCEPIVIBON                 BmtoCdl*l)CtHlimOR<»UNt*IW«lWiTIWnON
                      FPROPATIONOFnPtR          STATE POUCt
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 31 of 67 PageID: 52

                                            P.O. 1610-92
                                               /IP
                                            12/15/92
                                            SUPERIOR COURT OF NEW JERSEY
                                            BERGEN COUNTY - LAW DIVISION
                                            NOVEMBER      TERM A.D. 1992
                                            SECOND        STATED SESSION


          THE STATE OF NEW JERSEY     :
                    -vs-

                                             Indictment No.
          CHARLES CORBISHLEY                  S-
                    DEFENDANT

                  The Grand Jurors of the state of New Jersey, for the
          County of Bergen, upon their oaths present as a
                                     FIRST COUNT
           that                 and CHARLES CORBISHLEY, on or about July 12,
           1992, in the Township of Teaneck, in the County of Bergen
           aforesaid, and within the jurisdiction of this Court, did
           unlawfully enter the structure of
                                          , with the purpose to commit an
           offense therein; contrary to the provisions of NJS 2C:18-2, and
           against the peace of this State, the Government and dignity of
           the same.
                                     SECOND COUNT
                  AND the Grand Jurors aforesaid, upon their oaths aforesaid,
           do further PRESENT that                  and CHARLES CORBISHLEY, on
           or about July 12, 1992, in the Township of Teaneck, In the County
           of Bergen aforesaid, and within the jurisdiction of this Court,
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 32 of 67 PageID: 53

    did unlawfully take or exercise unlawful control over movable
    property of, or In the custody and control of.
              , with a value in excess of $500.00 with purpose to
    deprive the owter thereof; contrary to the provisions of
    NJS 2C520-3, and against the peace of this state, the Government
    and dignity of the same.
                           THIRD COURT
         AND the Grand Jurors aforesaid, upon their oaths aforesaid,
    do further PRESKHT that                , on or about July 12, 1992,
    in the Township of Teaneck, in the County of Bergen aforesaid,
    and within the jurisdiction of this Court, did purposely prevent
    a law enforcement officer, to wit;                              of the
    Bergen County Police Department from effecting a lawful arrest by
    using or threatening to use physical force or violence against
                              , or by using any other means to create a
    substantial risk of causing physical injury to
           or another; contrary to the provisions of NJS 2C;29-2(a),
    and against the peace of this State, the Government and dignity
    of the same,
                                         JOHN J. FAHY
                                         BERGEN COUNTY PROSECUTOR


                                  By:    Assistant Prosecutor
    A True Bill
     Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 33 of 67 PageID: 54


              State of New Jersey                                                            New Jersey Superior Court
                                                                                              Bergen           Countv
                              V.
                                                                                                 Law Division - Criminal

                                                                         £]   Judgment of CoDvietion
                  Cha r1e s , Corblsh1ey                                 D    Change of Judgment
              Oeietwani (Spwily CompKwe Nama)
                                                                         □    Order for Commitment
                                                                         □    Indictment/Accusation Dismissed
                            ..           DATE Of BIRTH                   □    Judgment of Acquittal
               , 3.90.9.n.B              B.B.I. *
                                         DATE OF arrest                  adjudication BY;            &AS
                -2/15/92                 OATS IND/ACC FILED              fl GUILTY PLEA          JUMaji,
                08^93;;;;;;              DATE OF ORIGINAL PLEA           □ JURY TRIAL
      S NOT GUILTY □ GUILTY              original flea                   □ NON JURY TRIAL
                                                                         aOwiMSMiAcquineo
    OMGtNAL CHARGES
                              Count   PMcnntion                                             Oeowe      Saiuia

 S-1819-92-02                   1      Burglary                                              3rd       2C:18-2
                                2      Theft                                                 3rd       2C:20-3
                                3      Not Applicable

     FINAL CHARQfS
      Count                                                                                 Degree     Suma

                                Burglary                                                     3rd       2C:18-2



     K is, thorefora, on       JUNE 18,1993         ORDERED and AOJUDOEO that the defendant is se<iianced as foUaws;

Ct. 1: Placed on probation for a period of five (5) years.
       Cond. of Probations Serve 364 days in the Bergen County Jail. This jail
                           term is tc commence on JUNE 25,1993.
       Upon Release: Obtain psychiatric treatment.
                     Obtain drug counseling.
                     Routine drug testing.
                     Remain gainfully employed.
This sentence is to run concurrent with the sentence Imposed on
indictment S-1661-92-01.


      Dismissed Ct. 2 on States Motion.
 □ It is further ORDERED that tha sheriff deliver the defendant to the appropriate eorreetional authority.
    Q OsHwiam nniscMve emu lor HMtptmncuMoayiB. 3:21'B).                               0
                                                                                 TOrsTBrnar          0*l«SPmi>T«)


                                                                                                     BSSHTBSSTTS"
    □ 0«tondMil»iorocsiveiwiinwcraaitC(lini«a(miiincuaiodyRLL&iL3C:44-St)l2)).
                                                                                 msmarsar-          mmsm-tm——~
 Total Custodial Term         364 daysiostitution              BCJ               _ Total Probation Tarm 5 years             g

              • •IIM Coutlt                                                                       GraiMifiEv ifttt
                                                                                                                     CM 4 (fl«w iFtg)
                                         ammmmfmm   sajs   MsaiAAiAra*                        TM^AMi    rntmiTV avMAi iitmmnON
         Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 34 of 67 PageID: 55
Sia'8 of New Jersey v          Char lp.a (Irirhi wh 1 e.iL. S B i ^ ,,39,og.».{.g.                                  (NO ACC» S-1819-92-02
                                                                   ■I any 01 me oliensea occurreo on o' aher jmy g.isar. atto is lor a vioiaiion of Cnaoier js si
                                                                   36 ol Tile 2C.
1               Total FINE »                                       11 A .-nanoatory Drug Enlorcement and Demanc Reducuon iD £ 15 R i cenairy .5 .mooseo '01
                                                                       escn count. iWriie 10 • omss lor eacn I
! Total RESTITUTION S                                                  __ 1 SI Degree ® *3000        ___ am Degree @ S750
                                                                       __ 2nd Degree @ *2000         __ DiSOrderty Persons or Petty
    II me otiense occurred on or altar Oecantftar 23.1M1.              __ .Ira Degree (9 *tooo             Disorderly Persons & ISOO
    art assessment oi $S0 is impdsefl on eactt cooni on                                              Total O.E.O.R. PenattyS.
    whien me deienoant was convciad unless me oa«              r~1 Court luiinet ORDERS mat eoSeciron ol me 0 E.O R penalty oe suspended upon
    below indieaiee a nigtier assessment pursuant to           '—’ oeienaani s entry nio a resioenuai drug program tor me »rm or me program
    N J.S A 20:43-3. t. (Assassment IS S30 It offense is
    on or alter January S. 1886 but oeiore Oecemoer 23.            21A forensic isooratory lee Ol *50 per Odense e ORDERED                 .OiiansesStSO.
    1991, unless a lugiter penally IS noted. Assessment is                                          Total LAB FEE         «.
    t2S il oltense is tnloie January 9. i686.)                     31 Name of D'ugs invoivod_______________________

    |X| Assessment imposad on                                      41A mandatory dnvar't itcanse suspanaon at _            months is ORDERED
                                                                      The auapension Shi* begin looay _____                  and end ______
          counlls)         1
                                                                       Onver'a ucenae Number____________
          isi    50.00         each.                                   ItP THE COURT IS unable TO COLLECT THE UCENSE, PLEASE ALSO COMPLETE
                                                                       THE FOUOWINQ.)
                                                                       Deiendant'i Addreat_______________________________________
     Total VCCB Aaaasamcnt t 50.00                                     Eye Color _____                                   Daieoi Sirm
                                                                                                   Sm.
                                                               I     I The detendani is ow iwidsr 01 an eut-oi-saia driver's hcenia irom me toaowmo
    [*“1 Insuilment payment* are due at the rate                       mnadcMO                              Dnver'i Scanaa »

          Ol$________ per _____________ .                      □ Yourr                       ng pnwiagaa are iwrady f                           Monma.

          beainning                                    ■
                                         IQSISI



          If the oHenaa occurred on or alter FeOniaiy 1.1*63 and the                      la to proMtton orio a Slate Caivoeiwiai faculty, a tranaacuon fa
          el up to $1 AO la ordered for each eodMMii «iMn a peyaaem or                    Bom payroent U aude.             S-'**>

    NAIM iCcwlOlAtliarPi                                   itUMrouSNuiMin                    NAUe (•IIWMVIW BdMSIllll St SaMMCMSl
      WCHARD 8CI0LAR0, COURT CLERK
                                                             646-3766                                Rohfirr., HnT1„i..s          Ksq,




       The aggravating and mitigating factors are the same as those imposed on
       indictment S-1661-92-01.




                                                                    juooatSienMKti                                                           OATI
                                                                                                                                                    t
                                                                                                                                                        ,
                                                                                                                                                        !     /   «.



                  /WTHUK W1NUSKIM. 'J.S.C.
                                                                                                                                                    COII4(IUv 1/931
    SIM* OmMt 01 m^whmm
    COmUTCh eMtlBPWMUlWMOrrtCin.                                   MXOUMmAkfflACIVCiOltn»ON. OiinorcOlWCTKM&orGOUNfVINmMlNOTmmON
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 35 of 67 PageID: 56
                                                          VIOLATION OF PROBATION
                                    State of New Jersey                                                      New Jersey Superior Court
                                                V.
                                                                                                               Law Division - Criminal

    OEreNOANT:
                               CHARLES CORBISHLEY
    (SiMcHy CoffifiMW Nun*)
                                                                                                        (El JUDGMENT OF CONVICTION
                                                    sn NUMSEn                                           □ CHANGE OF JUDGMENT
                                                      390991B
                                                    OATCiNDtCTI/fCNT/                                   □ ORDER FOR COMMITMENT
    OATS OF AAAEST
     7/16/92                                        ACC08;.T,o«f*i.e0j^2/15/92                          □ INDICTMENT / ACCUSATION DISMISSED
                                                    OWQINALPLEA
    orkIIKlplea 1/8/93                                CJ NOT QUJLTV     D GUILTY                        □ JUDGMENT OF ACQUITTAL
    AOJUtMCATOW SV
                              S OUILTY FLEA            SATE:                                □ NON-JURY TRIAL       DATE:

                              O JURV TRIAL             DATE;                                Q OltffiluM/AoauHM     SATE:

     OntOINAI. CHAROES
      INO/ACCNO.                                       OESCRIFTtON                                                               STATUTE


     S .1819-92-02 CX. 1 BURGLARY                                                                         3rd deg. 20:18-2
                   CT. Z THEFT                                                                            3rd deg. 20:20-3


     FINAL CHARGES
      COUNT                         OC8                                                                      Manes
                                                                                                                                              i-'
     CT. 1 BURGLARY
                                                                                                                                                            CL

            It Is, therefore, on 11/8/96                        ordered      and ADJUDGED that tha defendant is sentenced as follows:
     Defendant is .sentenced to the custody of the Commissioner of Corrections
     for four years-Ct. I, concurrent to sentence imposed for Indictment
     No. 3 1393-95-01, .3 0013-96-01 and S 1661-92-01,




                 □ It is further oaOEREO that the sheriff daliver the defendant to the appropriate correctional authority.

                                                                                                            TOTAL NUMBER    DAte<Fr«m/Td>
                                                                                                            OF DATS
                       O        Dofsndant Is to receive credit for time spent In custody (R. 3:21-8).                       DATE (From/Tfr)

                                                                                                            TOTAL NUMBER    OATB<Ffom/To|
                                                                                                            OF OATS

                       C]       Defendsnt Is to racstve gap dms credit tor time spent In custody.
                                (N.J.S.A.2C:4H-5b<a».

                                  Total Custodial THrm 4 years inetmrtion C.C.D.C.______ p^ijgjion term.


                                                                                                                                                    690tM(VM)
         eSSSTiS' cliuii                  orrtctn       tTArfmici         AocGKMNAtniuMnicffMvttioN          DifTovcofmcTWNioiicotmirvMiiuMSTrruTWff




                                                                                                                                                                J
                                         CHARLES CORBfSHLEY                                                                          . INO/ACCif      S 1819-93-01
CaseStat9 of NeK. Jecsay <i.
     2:20-cv-12712           Document 1-2 Filed 09/15/20 ,Page
                                                          S B I. #.
                                                                    36 of 67 PageID: 57
                                ToUIFINB J_                                It flny of me otfanaaa occurrao on or aher July 9. 1S07. and la for a vtolalion o* Chapter 56
                                                                           or 36 o! T.as 20.
                      Tom RESTITUTION                                      11 .» mandator/ Drug Eriiorcamant and Oamand Reduction (0 E.O.R I penalty is imposad
                                                                              lor each count- iWrito m a timas lor aacn.i
     II lh« oH«nfft eecurrcii on or aHor Oacambcr 23.1991.                      _,i5t Oogrea ® iSSOO            __ .tin Degree ® S750
     an auasamani of S60 it impctad on eacK count on                            _.2no Oagrae ® jgono            ___Diaorderty Parsons or Patty
     wnicn tnt oaianaani wat conviciaO unlsu too tn» Oelovr                     _.Jt«Oagraa 19 51000                Disordtriy Parsons ® $500
     Indicatat a liignai ataatamant purauant to N.J.S.A.
     20:43-3 1.1 Aaaaaamani la 339 It ottanaa la on or altar
     January 9. 1988 but bafora Oacambar 23.1991. unlaat a                                                                       Tout! O.E.n.n Penalty
     higher penalty la noted. Ataatamant la 325 ;iotla/ita It
     bafora January 9.1988.)                                               n     Court turlhar ORDERS that collection ol lha 0 E.O R penally be autpandad upon

                                                                                 datendant'a entry into a reaidentlal drug program lor the term ol the program.
     O Ataatamant Impoaad on
                                                                           21 A foreiiaie laboratory lee ol $50 par ollensa it ORDERED. ----------.Oltenaaa @ $50.
          oo'jnl(t)__................... —
                                                                                                                                         Total Lab F*a $_
          la a        _____ _______each.
                                                                           3) Name ot Oruga inyolvad      _______ ^-----------

     Total VCCB Aaseatmant 5                                               4) A mandatory drlvar'a Ueauaa auspenalon ol_ __ inoniha la OBDEflEO.
                                                                               The auapanalon ahall begin today._______          _and and_____________
     O Inetallmant paymania are due at the rata ol
                                                                               Dylver's Lleanaa Number______________

          »-------------------- par_.---------------------                    (IF THE COURT IS UNABLE TO COLLECT IME LICENSE. PLEASE ALSO COMPLETE
                                                                              THEFOLLOWINO.)
          beglnnlng_
                               "iOW                                            Datendant'a Addrasa.
                                                                               Eye Color_________             . Sea_______              . Oataol&irth .

                                                                            D Tha defendant la tha hoidar of an oul-of-atata dtiuei'a neenaa from the toUowing

                                                                                 (wulijdiotlon___________________ Oriyafa Licanaa Number______________ —

                                                                            O Oefendanrt non-taaldant driving prtvUagea are hereby revolted tor________ Months.

     Ittnaottenae occurred on or Uttar February i.t993anoihe(inntan;elatcprobationortoa8lateCorreciionaitacltity,atranaac«ontaaotupto$l.00 laordered for each
     occaalon whan a payment or Installment payment la made.             1002, c. 180)
      If the oHansa occurred on or eftar August 2.1003. a $75 Sals Nalgbberhood Sarvieet Fund aaaattmanl la ordotod for each conviction.
      (P.L. 1003,0.220)
      If the otfenaa occurred on or attar January 5.1904 and the sentence la to probation, a fee of up to $25 pai- month tor tha probationary term la ordered.
      (P.L. 1003,0. 275) Amount par monlh
      NAM£ (Court Ciork or P«r«on ihaookao thn rorm)       TELEPHONE NUM86R                                    NAME (ANoriwy Icr         « SoflHpncinQ)
      DOLORES ENRIGHT                                            6A6 3580                                        M. FEINSTEIN
     STATfMCNT OF REASONS
      AGGRAVATING FACTOR.S:
      Defendant has several prior records consisting of 5 arrest and 3
      convictions. One conviction has been pending appeal since 3/27/‘’3.
      Risk that defendant will commit another offense.
      Need to deter defendant and others from committing the same offen.se in
      future.
      Imposition of a fine, penalty or restitution without also .Imposing a term
      of imprisonment would be perceived by the defendant or others merely as
      a cost of doing business or as an acceptable contingent business or
      operating expense associated with the initial decision to resort to
      unlawful practices.
      MITIGATING FACTORS:
      Defendant's youth, might in part, have been a factor in his use of poor
      judgment.

      JUDGE (Nam*)                                                                                                          DATE
       Eli.iah L. Miller, J.S.q.'                                                                                                13/17/96
                   ■ ONMollhtCMirti
                           MlOfAtioN erriecN                 MATtPOUei    Aoe eMMMAL MAcnee inviwom                  ocpv or eoMtenoMK on eowtvt mmal iHirminoN
                 Case 2:20-cv-12712  Document 1-2 Filed 09/15/20 Page 37 of 67 PageID: 58
                                 vaolaxjlon of probation
                                  State of New Jersey                                                  New Jersey Superior Court
                                                                                      •   //•     .1
                                                                                                         Law Division • Criminal
                                             V.

OFFCNDAMT:
                           CHARLES CORBISHLEY                                                   iSi JUDGMENT CFCONVICTtON
(Spea^ C«nplM Nvm)
                                                                                                □ CHAN8E OF JUDGMENT
                                              **3^913
                                                                                                □ ORDER FOR COMMITMENT
DAVE Of AnnesT                                DATewWCTMBTt/
7/16/92                                       ACcuBAUoti HUD j 2 /15 / 9 2                      □ INDICTMENT/ACCUSATION DISMISSED
DATE Of          ^ I   / .FV .•               OmOWALPUA
0«0WA*.«.£A 1/8/93                                                                              □ JUDGMENT OF ACQUITTAL
                                                □•HOTaUItTY     □ own
ADJUDKSAIIONey
                       S OUtWPUA                  DATE:                             □ ftONJURYTKAL          DATE:

                                                  OATt                                                      OAYC:
                       □ JURYTmAL

OHKUNALCHAROEE
  INO/AeCNO.                 COUMT                oescwwMi                                             OBwa                  STA1UTC


 S 1819-92-02 CT. 1 BURGLARY                                                                       3rd deg. 2C:18-2
              CT. 2 THEFT                                                                          3rd deg. 2C:20-3



 FINAL CHAROES
  COUNT                           DUCWimOH
                                                                                                                          '»y STAsagycr
 CT. 1 BURGLARY                                                                                                                         ■L'i.




                                      7/1/98 ,
     It la, therefore, on  .ORDERED and ADJUDOEO that the defendant la sentenced as follows:
  Defendant is sentenced Co the custody of the Commissioner of Corrections
  for four years-Ct. 1, concurrent to sentence imposed for Indictment
  No. S 1393-95-01, S 0013-96-01 and S 1661-92-01,




             □ It Is further ORDERED that the sheriff deliver the defendant to the appropriate correctional authority.
                                                                                                       TOTAL NUMiei       OATKFnMVTo)
                                                                                                       OP OATS
                   □       DoMndoM l« to roeolvo crodit for «mo sport In ou«odr (R; 3:21-8).                               OATE(PramyTo|

                                                                                                       TOTAL NUMSBI        OATSCPmtUTai
                                                                                                       OP OATS
                       D    Oafondonr to W rocaivt gtp tttno ciodlf lor dmo opart In custody.
                            (N J.SA. 20:44.50(2)).         ___________ ____________

                                  Total Custodial Term_________ ... :n8tllutlon_                                    . Total Probation Term.


                                                                                                                                                CfOIM <•/•()
                   ■ OMMatilaOMrti
      iSSSm ciSJTwErwN OWCM                          WAtt MUM      Aoc cMtmMLwnMfftHmwnwm               omtcmf ce          DONCouvrrmM.




                                                                                                                                                         j
                                   CHARLES CORBISHLEY    . IND / ACC ».                                                                           S 1819-93-01
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 38
Stet« of Now JoTMy v..                                       of 67 PageID: 59
                          TsUinNE (_                                  It any of tnt ofltnats oscurrtO on or aittr July 9. tOS?, and ia tor a violation ot Ctiaotor 35
                                                                      or3«otTltla2C.
                   TeUI RESTITUTION «_                                 11 A mandatory Drug Enlorownant and Dtmand Roductlon (D.e.D.R.) ptnalty it impoatd
                                                                         for taeti count (Wntt in «timta for aadi.)
II iht offenw occurrMI on or »!(•» Ooeombor 23.1931.                    __ IttDtgraa a $3000                     aihOtgrot a $750
on MWNmoni of tSO I* linpoMO on otcn ccunf on                           __ TndDtgrM a$20a0                        Oltordarly .'laraons or f>aMy
whieh iho dofondnnt wot eonviclod unlooo iht Oon Oslo*                  __ 3rdOtsrtt a $1000                    Dliiordtrly Ptrtont a $500
indleoMO i hlghor oototimom purtuont to WJ.8A.
2C:43..3.1. (At*       I It $30 H ofWnM It on cr atw
.finuaiY 9. ISM but btfort Dtotmbor 23.1991. unttn a                                                                        Total O.e.D.R. Ponaily $__________
nign«r ptnallT la nolM. Ataottmonl It $25 H anantt it
btfort iltnutiy 9.1986.)                                              O Counfuithar ORDERS mot eoOtetlen of ttia O.E.D.R. ptnalty be auaptndtd upon

□    Anotntmtnt ImpoMd on
                                                                           dofandanfa entry Into a rtaldtntitl drug program tor tbt ttim of tbt pfogram.
                                                                      2) AforanalclaboratMytaaofSSOparofltntaiaOROEREO. _____ OtltntM®$SO.
     oounl(«)_
                                                                                                                                     Total Ub Pm $_
     lt$____                      tach.
                                                                      3) Nama at Drugs imolvad________________________________
Total VCCB AMsiamtnt S_                                               4) A mandatory dnvtr'atiGanaoauapanalon 01____^montna la ORDERED.
                                                                          Tbt auapantlan aball begin today._________ and and___________
Q inrisllmtntpaymtntaaraduttttfitratoof
                                                                          Drlvar'a lloanat Humber ________________________________
     $------------------par---------- -------------                      (IF THE <»URT IS UNABIE TO COLLECT THE UCEN8E. PLEASE ALSO COMPLETE
                                                                         TMEFOU.OWINO.)
     beginning.
                         lewEF                                            Otfendanyt Addrew.
                                                                          EyeColor________                .Sex.                      .Date of Birth

                                                                       Q The deftndam la the holdar ot an out-of-ttait driver'a Ileania from mt louowing
                                                                               (urltdlebon                         ■ Orivar’tUeenatNumber              , .................

                                                                       □       OeftnOanTa non-retidem ditvtng prlyllegaa are hereby rewiked for___             ttonma

 lithe offtnaeoccurred on or attar February 1.i9S3and me eentemelatoprobatlonortoaSttleCerraotionairacilliy.BtranaaGtlan lea ofuptoSI .00 laordered lor each
 oecaaion when a payment or Inatallrnem payment la made, (fu 1902.0.199)
 If the offanta ooeurrad on or altar August 2.1993. a STS Safa Ntlohbarhood Sarvleea Fund aaaaaamant It ordered for each eonviettan.
 (P.L. 1993. C. 220)
 If the offenait occulted on or after January S. 1994 and lha aantence la to probatton, a fee ot up to $2$ par month for the probationary term la oroered.
 (P.L. 1093,0.27S) Amount per month
 NAME iceurt Cl«i; ot Pew i      inatWeMrm)            TEUEPHONB NUMBER                                     NAME (Aitotfiw let ommmim « aaoemwal
 DOLORES ENRIGHT                                          646 3580                                            M. FEINSTEIN
STATEMENT OF REASONS

  AGGRAVATING FACTORS:
  Defendant has several prior records consisting of 5 arrest and 3
  convictions. One conviction has been pending appeal since 3/27/93.
  Risk that defendant will commit another offense.
  Need to deter defendant and others from committing the same offense in
  future.
  Imposition Of a fine, penalty or restitution without also imposing a term
  of. imprisonment would be perceived by the defendant or others merely as
  a cost of doing business or as an acceptable contingent business or
  operating expense associated with the initial decision to resort to
  unlawful practices.
  MITIGATING FACTORS:
  Defendant's youth, might in part, have been a factor in his use of poor
   judgment.

  JUDGE (Nsmi)                                                 aE(Blgmitura)                                             DATE
   Elijah L. Miller, J.S.(.                                                                                                            9/1/98
               • oaMafdnCMM                                                                                                                                      eAOiM(a/Mi
          TOt CHIlFPflOPATIOHaFneirM                  •TATBPCHJCI      Aoc cAnmiALraACticc omiMM                  BVT OK CmMSenOHS on county MKAL tNtTITUnON
              .f
             Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 39 of 67 PageID: 60
                        AMENDED                           VIOLATION OF PROBATION
                                   State of New Jersey
                                                                                                              New Jersey Superior Court

    nEfENOAMT:                CHARLES CORBISHLEY
                                                 V.                                           IB                Law Division - Criminal

    wmofirCainiiHMi NBTii)                                                                            El JUDGMENT OF CONVICTION
                                                  3WNUMKA
                                                                                                      □ CHANGEOFJUDGMENT
                                                      390991B
    OATCWAAIteST                                  OATCMOfcrMCNr/                                      □ OHDEfl FOR COMMITMENT
    7/16/92                                       accusatwnbui.12/15/92
                                                                                                      □ INDICTMENT/ACCUSATION DISMISSED
    OATCOr         '    _           ............... . ORIQIMALPLEA
    <MW1NAL«.EA i/8/93
                                                          NOT OUH.TT   O OUILTY                       n JUDGMENT OF ACQUITTAL
    AOJUOiCATtON av
                             E aUlLTVPtC*             DATe                                 O NON..IUnY TRIAL     DATC:
                             Q junvmiM.               IMTE:                                D OMMaMecAequiM       OATC:
    OniGINAL CHANGES
     INO/ACCNO.                 COUNT                 gEscnmuM                                             OMRCE                   STATUTE
    S 1819-92-02 CT. I BURGLARY                                                                         3rd deg. 2C:18-2
                 CT. 2 THEFT                                                                            3Ed deg. 2C:20-3


    nNAL CHANGES
                                                                                                          i
     COUNT                        oEscmmoN                                                                MNNX     *        i-uv
                                                                                                                                   • V*
                                                                                                                                              ;^y
    CT. 1 BURGLARY                                                                                                           •v n-
                                                                                                                                               h.




           It Is. theretore, on ■.PJ/Mygj---- ^ORDERED and ADJUDGED that the defendant la sentenced as follows:
    Defendant is sentenced to the custody of the Commissioner of Corrections




                 □ h Is further ORDERED that the sheriff deliver the defendant to the appropriate correfitionai auhiorlty.


                       □      0«fancfant Is lo raceiva credit for time spent In custody <R. 3:21^).
                                                                                                         TOrAI.MMISei
                                                                                                         OS DAYS
                                                                                                                            OATCtnomntol
                                                                                                                             OATCiTMMinro)

                                                                                                         tOVAt.»UMeSA        OATEIFrornTTe)
                                                                                                         OFOAVa
                       CH     Defendant ta to lecetve gap dvne credit for time spent In custody.
                              {N.J.3.A 2<;;44.5b(2)).


                                Total custodial Torm_A^Y.ears institution                                              Tntai Probation Term.


                 vOSlMDieMCcieti
                 •eii                                                                                                                                  1M|«/S«}
        come TO: CHtlff       <omoia                  BTATtrouce        AOCcmaNNAimAcnctomtNM            eteToecoenecnoMa                           staTminow




L                                                                                                                                                                 J
     Case 2:20-cv-12712
                 CHARLES Document
                         CORBISHLEY1-2 Filed 09/15/20 Page 40  of 67 SPageID:
                                                           .INDf ACC#.
                                                                              61
                                                                       1819-93-oi
Sts«« of NOW Jorsey v..                                                                              . S.B.I.


                                                                      If any ol tlia oltanaaa occunad on or altar July 9.1967. and ta lor a viotallon oi Chapter 35
                              rauuriNE *-
                                                                      or3«atTilla2C.                                 •
                  TolU fieSTirOTlOK t-                                 1) A mandatory Orug Entoreamant and Demand Raduetlon (D.6.O.R.) penalty ta Impoaad
                                                                         ter each counL IWrlts in • timaa for aach.)
it m* olfanM occurred on or after Oacemoar 23.139t.                     ___ laiOagrsa 0 93000               ___ ^atii Oagraa 9 97SO
an aaMltmeni of ISO la irnpoiad on eacn count on                        ___ 2nd oagraa 9 92000              ___ ^OlaardartyfisfaonsorPatty
wnich m# defondani waa eonviciea onieea tn* Ook Oeiow                   ___ 3rd Oagraa 991000                   Olsordaily Paraona 9 9500
indicates a hlglier aaeeoament pursuant to W..t.S A.
lCA9-i, t. < Aaaeaamwn la «30 If olfanea is on or altar
                                                                                                                            Total 0.e.O.R.!*onaHy $_
January », lOM but bafora Oaeombar 33. tlMt. unlaaa a
tiiOtior penalty is noted. Aiseaament la 325 If olfanaa la
                                                                       O. Court furtharOROCnS that eauacdon of tbs D.E.O.R.panaltytiaauspsndad upon
before .taiiuaryO, 1M5.I

□     Asaassmant impoaad on
                                                                            dafandanrs antry Into a raaManlla) drug program lor Iha term at the program.
                                                                       2) A loransic laboratory fee of 9SO par offanaa la ORDERED. ---------- Offanaaa 9 9M'
      countfa).......................... —.
                                                                                                                                     Total UbPaa 9.
      la«                             ««ob-
                                                                       31 NamsofOnigalnvolvad

                                                                       4) A mandatory drivai'a Ilea                          .rnonthe la ORDERED.
Total VCCOAafaaamaot *.
                                                                                                                            -and and.
 □                  It pay.      aaraduaaltliarataoi
                                                                          The auipanalon ilwH begin today..
                                                                           Orivar'a Ucanaa Number --- --------
                                                                          (If THE COURT IS UNABLE TO COLLECT THE UCENSE PLEASE ALSO COMPLETE
                                                                          THEFOLLOWINa.)
      beginning.
                              IBAfET                                       OafandanTaAddra
                                                                           EyaCoMr______                  .Sax                       .DtiaolBlitn


                                                                        Ql The dslandint la the holder ol an out-ol-atate diKrer'a llcenaa from tha (oMowing

                                                                              luriadlcBon_____________________ OcivaTa Ucanaa Number............. .......... ...........

                                                                        D Oolendanyanetweaident driving prhrilagea ate harabyrauBliadtof---------------Moniha.

 7maoflanseoccu;'rMon"(7aiiarFabruarvl.l993andlhaaaniamaiaionrnbalionortoaSlaiaCorraetlniit!tec«ity.airtniac!i<mtaaolupto$l.OOIaordaradtora6ch
  occasion whan a payment or Installment payment Is madt. (PI tggg. e. 169)
  II Iha oHanao oecurrad on or altar Auguet 3,1903. a 975 Safa Naighborhood Sarvleea fund aeaaaament la ordered for each comricllen.
  (P.L. 1993. e. 3301
  H Iha ollanse oe^rrad on or attar January S. 1994 and tha aantanca la to probation, a fee of up to 925 par month lor Iha probauonary term ii oniared.
  IPX 1993.0.2781 Amount per month....—
                                                       TELEPHONE HUMBER                                   NAMS IMMnay tor OMnMM « a*
  NAME iCoun Ct9r«i or 99«e9ri                thi»
   DOLORES EFRIGHT                                        646 3580                                              M. FEINSTEIN
 STATEMENT OP REASONS

   AGGRAVATING FACTORS:
   Defendant has several prior records consisting of 5 arrest and 3
   convictions. One conviction has been pending appeal since 3/27/93.
   Risk that defendant will commit another offense.
   Need to deter defendant and others from committing the same offense in
   future.
   Imposition of a fine, penalty or restitution without also imposing a term
   of imprisonment would be perceived by the defendant or others merely as
   a cost of doing business or    an acceptable contingent business or
   operating expense associated with the initial decision to resort to
   unlawful practices.
   MITIGATING FACTORS:
   Defendant's youth, might in part, have been a factor in his use of poor
    judgment.
                                                             JunaE(S19fi«tul4)                                             DATE
     JUOQE (Nimn)
     Elijah L. Miller, J.S.(                                                                                                           03/04/99
                                                                                                                                                                 epP«6<6flMf
                    W^MHAndNOfTtCEN                    dTAtlfdlJOd       AOCeWMIltALffMCTteiPiyiMOBI                OtPTOf COIIIIieTIO«9imCfWlllYf«IIALIII*nttrnOII
     COftEdTP:
  mAHCN
   Case CF FRCBOTm
        2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 41 of 67 PageID: 62
                               State of New .^ersey                                                             New Jersey Superior Court
                                                                                                                 Law Division • Criminal
                                                  V

                                                                                                           S] JCPGMENT OF CONVICTION
0£rCN0Ahrr                              CHTiRLHS (XRBISHlBr
tSpACilv Comoltfi Nim«|
                                                                                                           □ CHANGE OF JUDGMENT
DATE Of BIRTH                                         sei NUMSin

                                                      ssmh
                                                      OAtZ iNCfCTMCNT/
                                                                                                           □ ORDER FOR COMMITMENT
OATC Of ARRCST
                                                      ACCUSATION fILCO   12/15/92                          □   INDICTMENT/ACCUSATION DISMISSED
   7/16/92




                                                                                      1
OATt OP                                               ORGINALPLCA                                          □ JUDGMENT OF ACQUITTAL




                                                                              □
original PLtA                                           {nhOTeUCTY
AUJUDICAfiONBY
                          g]   guilty   H.EA              DATE;                                Q NON JUUY T«IAl           OATl:

                          Q JURY TRIAL                    OATt:                                 P] 04m«»«VAeaw.H*<l       DATE.


 ORIGINAL CHARQL •
INO/ACC NO                                              OtSCRIPTION                                            OfORCE




    s-m^gz-ce i                                   HBGLASy                                                       3B
                                                                                                                3RD
                                                                                                                                       2C:18-2
                                                                                                                                       2C:20-3
                                2                 TJEOT

 FINAL CHARGES
 COUNT                              OISCRlPTION                                                                 OECIIEE                  STATVfnE


                                                      HmAw                                                      3HD                     2C:18-2




       It is, therefore, on                4/7/00                     ORDERED and ADJUDGED that the defendant is sentenced as follows:

    VDP               HCBOTW IS ffl®B^TH«®ifflH)M3nESlDffiTUroiBDCWERTD/ffEtCII^^                                                        DEEHCANT IS
                      SENIIN3E) TD10) mTs IN BEK® crmy j\iL     tm:




       □ You are hereby sentenced to community supervision for life.
       Q The court finds that your conduct was characterized by a pattern of repetitive and complusive behavior.


         □ It is further ORDERED that the sheriff deliver the defendant to the appropriate correctional authority.
                                                                                                                  TOTAL NUMKft          OAtetfronVTel
                                                                                                                  Of PAYS
                   Q       Oafendant is to recaiva credit for tima sperd in custody IB* 3:21 <&).                                       OAtl


                                                                                                                      TOTAL NUMtta      OATCOYornTTol
                                                                                                                      OP DAYS
                   n       Dafandant is to receive pap tima credit lor tima spent in custody
                           (NJ.S.A. 2C:44-6b|2».


                Total Custodial Term                                       Institution                                            Total Probation Term

      AVmmfSV«iiv«OH<e*ortHaCoufii                                                                                                                      CfOlOO Inw. l/tTl
                  ° CHttP PwlsATlOH OPPICSa              STATE POLtCP     AOC CNIMtNAt PRACTICt tKViSrON    OCTT OP CORftCCTlONS OR COUNTY fCNAL MSTnUTION
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 42 of 67 PageID: 63
     State of New Jersey v.                 CH^IS frEBTaLEY.                             S.B.I. # 390991B                           iND I ACC It     S-1819-92-02

                      TalN FINE                                               H any of the otfanaev occuirtd on c*, attof July 9. 1987. and          tor a violation of Chapxcif 3b
                                                                              or 36 of Tula 3C.

              TotSl RESTITUTION        S_                                     }) A mandaiorv Oiug cnforcament and Demand Riitduction (0 E.O R 1 oanaitv is imc/osad lof
                                                                                 eafit> .:oppi. iwme m # nmas tv. eacn.i
     It Ihn cKonti* sceuiwtf on oi tltw Doeemlw; 23. 1991,                        __ 1st Oadraa 0* 13000                       4fh Oagrea @ 4 750
     an asscttmani oi ISO i» imposMS on tach count on                             __ 2nd Oegraa (§> 12000                      DisordarJv Persons or Petty
     which iha oafenoim was ccmvtcwo iin*at» tho Oox Oatow                        __ 3id Oagiaa ^ IIOOO                        Disorderly Persons & 4500
     mdiuaiea a hi^har asaaasmant purauant to U-J.S.A.
     2C:43-.1.1. Uttaatmant ta 130 it oflansa ii on or altar
                                                                                                                     Total O.E.O.R. Penahy         4________
     January 9. 19B6 but bafora Oacembtf 23o 1991. unla.is a
     hHjhar panattv is notad. Aaiaaamofit ?i 125 if offanaa if                    Court furthar 0RDER9 ihai collection of the O.C.O.R. paneitv be suspvndad upon
     bafoia Januaiy d. 1986.1                                                     defendant's aniry <nio a residenital drug orogiam tor the term ef the progrem.

          Aa9aa«mant tm^rpavo on                                              21 A forensic laboratory too of 580 par oflansa is ORDERED.             ______    Offansas @ 450.

          couniisi                                                                                                   Total          Fa«   4
                                                                              31 Name of Drugs involved
          ($ $______________ each.
                                                                              41 A mandatory diiuar't licansa suspension of                     months >» ORDERED.
      Total VCCB Aiaaafmani        I                                               The suspansion shall begin today.            .

                                                                                   Driver's Ucoiua Number       __            ____
          Intiatlmant paymentc ara dua at the 2ata of
                                                                                   IIP THE COURT 1$ UNABLE TO COLLECT THE LICENSE. PLEASE ALSO COVIPLETE THE
          V    _________    PCf ___                                                POLLOWiNG.i
          baginnrng                                                                Oafandant's Address
                                   iCJAHO

                                                                                   Eva Color      ______          Stx                         Data of Birth
                                                                              n The darandani is the fiotdar of an out.of'ttita driver's (leansa from the following
                                                                                lurisdicnon                        . Driver's License Nunioar

                                                                              n Defendant's nDn>rasidant driving privileges are hereby ravnaad ter                           Months.

      If the offense occurred on or attar Pebruarv 1.1993 but was before March 13.1995 and the sentence is to probation rw to a state corraciionai fccilitv. a trarttaetion foe of up
      to 41.00 IS ordered for eacn occasion whan a payment or mstattment paymam is mnda. tPJ-.1992. c. 1691. if tha oflansa occunad on or attar M t*eh 13.1998 aruf tha
      samenee t$ to probation, or tna santanea otherwise taoutras paymanta of financial oWigstions to «hfl probation division, a transaction fao of up to 42 00 is ordered for each
      occasion when a paymeni IS made. (&L.1995.CJU.

      If the offense occu.'iad on or after August 2.1993. a 47S Safa Neighborhood Sarvtcas Fund assessment is ordered for each conviction.
      EX1993iCi220

      I* fha offense oeeuriad on or after iinuary 5.1094 and the sentence is to probauon. a tea of up to 42S par month for the probitionary term is ordered.
      lejLI 993. c. 2751 Arnoum per momh j________.


      If tha crime occurred on or after January 9. 1997. a 530 Law Enfereamant Officers Traimrig and Eguipmant Pund panaity is ordered.

      NAME (Court CUhX Of Prion Diepar«i9 this fom)            TCltrHQNC NUMMn                                          NAME (Aitomsy tar Daftnoem si btnttncioe}

     Etrae RA^^aIJ«3RI0DD                                                                                               RWFliXD, E9Q.
      STATEMENT OF REASONS




      VCP




       JUOOtlNwn.1                                                                                                                                  DMt

      BJGENE H. AUSTIN, J.S.C.                                                                                                                         4/7/00
       MiWHiir.iN. Oiiiei ot in. Couru                                                                                                                              CPOlObtrav. 1/871
       Siai# eweav ai loenniicsuon
       COniE TO: CMI4E WOIATION OFffCER               STATE POLICE       AOC CMMINAL PfIACnCE OfVaiON             DEPT OP COmCCnONS CM COUNIY PENAL INSTmiTION




                                                                                                                                                                                        J
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 43 of 67 PageID: 64




                                           P.O.   295-95
                                             /nd
                                           11/13/95
                                           SUPERIOR COURT OF NEW JERSEY
                                           BERGEN COUNTY - LAW DIVISION
                                           NOVEMBER      TERM A.D. 1995
                                           SECOND        STATED SESSION
           THE STATE OF NEW JERSEY    :
                   -vs-               :

                                                    Indictment Mo.
              CHARLES CORBISHLEY
                                      t


                 DEFENDANT

                The Grrnd Jurors of the State of New Jersey, for the
           County of Bergen, upon their oaths present as a
                                    FIRST COUNT
                                   (First Degree)
           that CHARLES CORBISHLEY, on or about February 3, 1995, in the
           City of Hackensack, in the County of Bergen aforesaid, and within
           the jurisdiction of this Court, did knowingly or purposely
           possess a controlled dangerous substance, or its analog, namely,
           COCAINE, a derivative of coca leaves, in a quantity of five
           ounces or more, including any adulterants or dilutants, with the
           Intent to distribute the same; contrary to the provisions of
           NJS 2C:35-5a(l) and NJS 2Ci35-5b(l) and against the peace of this
           State, the Government and dignity of the same.
                                    SECOND COUNT
                                   (Third Degree)

               AND the Grand Jurors aforesaid, upon their oaths aforesaid,
           do further PRESENT that CHARLES CORBISHLEY, on or about February
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 44 of 67 PageID: 65




    3/ 1995, in the City of Hackensack, In the County of Bergen
    aforesaid, and within the jurisdiction of this Court, did violate
    NJS 2C:35 5a by knowingly or purposely possessing a controlled
    dangerous substance, namely, Ct ^AINE or its analog, with the
    intent to distribute same, and did so while on school property
    used for school purposes which is owned by or leased to an
    elementary or secondary school or school board, or while within
     1,000 feet of any school property or school bus, or while on any
    school bus, specifically, Falrmount School, Falrmount and Grand
    Avenues; contrary to the provisions of NJS 2C:35-7, and against
    the peace of this State, the Government and dignity of the same.
                            THIRD COUNT
                           (Third Degree)
        AND the Grand Jurors aforesaid, upon their oaths aforesaid,
    do further PRESENT that CHARLES CORBISHLEY, on or about February
     3, 1995, in the City of Hackensack, in the county of Bergen
    aforesaid, and within the jurisdiction of this Court, did
     knowingly or purposely possess a controlled dangerous substance,
     or its analog, namely, COCAINE; contrary to the provisions of
     NJS 2Ct35~10a(l), and against the peace of this State, the
     Government and dignity of the same.
                            FOURTH COUNT
                           (Fourth Degree)
          AND the Grand Jurors aforesaid, upon their oaths aforesaid,
     do further PRESENT that CHARLES CORBISHLEY, on or about February
     3, 1995, in the City of Hackensack, in the county of Bergen
     aforesaid, and within the jurisdiction of this Court, did possess
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 45 of 67 PageID: 66




           a certain weapon, to wit: an imitation firearm under
           circumstances that would lead an observer to reasonably believe
           that it was possessed for an unlawful purpose; contrary to the
           provision NJS 2C:39-4e, and against the peace of this State, the
           Government and dignity of the same.
                                  FIFTH COUNT
                                  (Fourth Degree)
               AND the Grand Jurors aforesaid, upon their oaths aforesaid,
           do further PRESENT that CHARLES CORBISHLEY, on or about February
           3, 1995, in the City of Hackensack, in the County of Bergen
           aforesaid, and within the jurisdiction of this Court, did
           purposely prevent a law enforcement officer, to wit:
                          of the Hackensack Police Department from effecting
           a lawful ar,est by using or threatening to use physical force or
           violence against                         , or by using any other
           means to create a substantial risk of causing physical injury to
                                    or another; contrary to the provisions
           of NJS 2C!29‘-2a, and against the peace of this state, the
           Government and dignity of the same.
                                  SIXTH COUNT
                                 {Fourth Degree)
               AND the Grand jurors aforesaid, upon their oaths aforesaid,
          do further PRESENT that CHARLES CORBISHLEY, on or about February
           3, 1995, in the City of Hackensack, in the County of Bergen
          aforesaid, and within the Jurisdiction of this Court, did take or
          obtain a Bell Atlantic IQ credit card in the name of                ,
          and/or AT & T calling card, in the name of              l, and/or
          Discover Credit card, in the name of                 , and/or
  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 46 of 67 PageID: 67




American Express Corporate card, In the name of          .
                        , and/or Macy’s and Sears credit cards,
in the name of                    and/or Citibank Visa, in the
name of                , without the cardholder’s consent or,
with knowledge that they had been so taken, did receive the
credit cards with Intent to use them or to sell them or to
transfer them to a person other than the issuer or the
cardholder; contrary to the provisions of NJS 2C:21-6c, and
against the peace of this State, the Government and dignity of
the same.
                             CHARLES R. BUCKLEY
                             DEP^ ATTORNEY GENERAL-IN CHARGE
                             ACTING BARGED CpHWpY PROSECUTOR

                             Robert c. Scrlvo
                       Bys   Special Deputy Attorney General
                             Acting Assistant Prosecutor
A True Bill
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 47 of 67 PageID: 68


                            state of New Jersey                                               New Jersey Superior Court
                                        V.
                                                                                                Law Division - Criminal
                                                                                L'-'ivr'J

rsS'’cOTBi.»N.m.,         CHARLES CORBISHLEY                                             Oi JUDGMENT OF CONVICTION
OATC OF WRTH                                                                             □ CHANGE OF JUDGMENT
                                                07603
                                         OAT£M»CTMtNT/ 11-13-95
                                                                                         □ ORDER FOR COMMITMENT
DATE OF ARREST
                                         accusation FilEO
         2-3-95                                                                          □ INDICTMENT/ACCUSATION DISMISSED
                                         OWOMAIPLEA
oSIotNAl HEA 1-22-96                         G %>T OUr.TY   □ OUH.rv                     □ JUDGMENT OF ACQUITTAL
ADJUDtCATtONBV
                     t!] OUIt.Ty«.£A         d*r*    T-8-96                   O NON-MAY THUU.         OATH

                     □ junv raiAi            DATE                             D OMmawN/AnMiM          DATE:

ORIGINAL CHARGES
 IND/ACCNO               OOONI               OCaCIM>TION                                      OEOIIEE


         S 1393-95-01                  CT.     1    POSS
                                                    CDS (COCAINE W71NT. DIST. 2C»35-5b(l)
                                       CT.     2    POSS
                                                    CDS W/INT.DIST.WITHIN 1000 FT. SCHOOL
                                       CT.     3    POSS
                                                    COCAINE
                                       CT.     4    POSS
                                                    OF A WEAPON
HNALCHARGES
                                       -r REsrsriwG- ■ARREST--------                   •ny                    V • V- .
                                       -£1- fi CREDIT rKRD PHAIHI.              V'!
 COUNT


   CT. 1                                                                                                                            c

      It is. thersforo, on 11-8-96                  .ORDERED and ADJUOOEO that tha defandant is santanoad as follows:

   CT.lTHB DEPENDANT IS SENTENCED TO THE CUSTODY OF THE COMMISSIONER OF
        CORRECTIONS FOR A PERIOD OP TWELVE YEARS WITH A FOUR YEAR PAROLE
        INBLIGIBITY CONCURRENT WITH S 99)c3096,81661-92,81818-93. THE
        DEFENDANT MUST PAY A 75 S.S.C.P.




   CTS. 2,3,5,6,7 S 625171,W830181.W122255 DISMISSED ON STATE*S MOTinw
           □ It is lurther ORDERED IhsI lh« shsrlff deliver the defendant to tha appropriate correctional authority.

                                                                                             tOTM.NUMtC»
                                                                                                                                2-24-95
                 Q     Dewndam li 10 WKWiY* credit loflim* Apart In euttody(R 3:2i.«).      *21* days           OATt(Frem/Te)

                                                                                             TOTAANUMWI         OATC^TMA/rei
                                                                                             oroAYa
                 □     DalandanirtloroeaiwastpemocrtdHfortlmaspwrtlncwtodT.
                       (N.J.S.A 2C:44.StK2».

                         Total Custodial Term                     institution JE“®I:i££?51t£25‘twal Protiatlon Term



    ewnto; CMWfWIOMtlttHWWCfll                •»tlP«llCt      AOCC«                          wmmtm              ..M
    Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 48 of 67 PageID: 69

                                                 CHARLES CORBISHLEV                                                                                                               _INO/ACC «
                                                                                                                                                                                                            S 1393-95-01
                                                                                                                                            . S.B.l. *-
state of NewJeraeyv,

                                                                                                  H any o1 the oUenaea occurred on or alter July ». 1B#T. and la lor a vKOalion ol Cbaptai 3S
                                   ToUIFttia t...... ..
                                                                                                  or 380* Tillage.
                      TolKi HESTITUIION (-------                                                  t) A mandatory Drug Enlorcemem and Demand Beduction (0 e.O.A) penally la impoaed
                                                                                                    lor each ccunt. (Wrheloftlmealoreeeb t
It iiio onenw occurred on or eder OacetnOer 23.1B91.                                                 ___tat Degree » 03900                               am Degiaa 9 OTSO
an aaMiamant or *50 la impoaod on each count on                                                      .„^ndDeoree 002000                               ___Dtaordertyinaraona or Patty
whlclt the defendant waa convicted unleaa the boa below                                              X.3rd Degree «8IIXI0                                Oiaoiderly Peraona 0tSOO
indicatea a tilghar aaaeiament purauant to WJS.A.
20.43-3.1. <Aaieaafflont la 130 H oftenie la on or alter                                                                                                                   Total O.e.O.R Panatly 0--------1000
January B, 1988 but before Oecember 23.1091. unteae a
niflitar penalty la noted. Aiaeaaoiont la 020 « ollania la
                                                                                                  □ Court blither OTOERS that oobectlonol the 0.e,0.B, penalty be auapended upon
belora January 9.1980.)
                                                                                                          detandanra entry mto a realdeiitiel drug pfogtem tor the term of the prooram,
       Aaeaain         It impoiad on                                                              2) A torenaie laboratory lee olOSO per otianae la ORDERED. JC_                                       .Ottanaaa 0 OSO.

       counl(a)..          1                                                                                                                                                                                           50
                                                                                                                                                                                        Total Ub Pee 0
       Ia$_„_                  50         -eacb.
                                                                                                   3) Name of Dniga Involved                    CQCAIME-

Total VCCB Aacaaintent                            so                                               4), ________________________
                                                                                                       A mandatory driver’elleeoaet _____nofl^mondta la ORDERED.
                                                                                                       The auapenaion ahei begin today. liL!®z3Al end___?:i-“l® ~.
Q Inatallmenlpaymanlaereduealllierateol                                                                OnvePaUeanaeNumber

       $_------------- per--------------------------                                                   (IF THE COURT IS URABIE TO COLLECT THE LICENSE. PLEASE ALSO COMPLETE
                                                                                                       TMEFOUOtmNa.t
       beginning.
                                "TBSTET                                                                 Oefendant’aAddn
                                                                                                                                       l
                                                                                                        EyeCoter---------              _______ Sox_______________ Oeieo*Bnih--------------------------

                                                                                                   □ The detendant la the holder ol an out-ol-alaleditveFatieenae from the Mowing

                                                                                                           (urladiction___________________ onvefaUcenae Number----------------------

                                                                                                    □ Debrndenfanan-reauient driving privaeBea are hereby revobed tor--------
 lIlheoHenaeoceurredonoretMFeb'iuaryl.igoSandtlie'iibinlelatopriiballonoftoeStaleCmreotiooaltaclIlty.alranaaellonleeofuptoSlWiaorderedtoreaUi

oflcaalon whan a payment or inalallmenl payment la made. (PJ, 1992. e. 180)
 II the offenae occurred on or after Auguat 2.1993. a 978 Sale Neighborhood Servleaa Fund i        a la ordered for aachc
 (P.L. 1993.0.220)
              W- **8Vf                          r                                     ............   ............. ..................-...... . ...........................................................................

"ii'liw ollenae occurred on or alMjISW S. 1994 and tSi’^antenoe la to probation. .I..oluplo$28permonlh*orthe probebonery term la ordermi
 (P.L 1W3. c, 278) Amount por month... . ...
 NAME iCoutt cimh 09               tM* iMin>          TEUPHONE NUMBER                               NAME (ABwiiei iw brhneen • awnmenai

         DOLORES ENRIGHT                                                                  646 3580                                                            MILES FEINSTEIN 1135 CLIFTON AVI
•TATEMENT OF REAEONE
                                                                                                                                                        ..cCTFrosirygn--------------
        AGGRAVATING FACTORS:
        Risk that defendant will commit another offen.se.
        Prior record and seriousness of prior offenses.
        Need to deter defendant and others.             .....
        Imposition of a fine, penalty or order for restitution without also
        imposing a term of imprisonment would be perceived by the defendant
        or others merely as part of the cost of doing business, or as an
        acceptable contingent business of operating expense associated with the
        initial decision to resort to unlawful practices.
         Mitigating Factors:                 ....                     j    .
         Imprisonment would entail excessive hardship to defendant or dependants
         Defendant's youth, might in part, have been a factor in his use of poor
          judgment.
  blUDQE (Num«)
          ELIJAH MILLER JnS.C.

  COmttO; CIUtPM01AttMQf»l«W                                        «?A1IM»ICt                    MC
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 49 of 67 PageID: 70

                               State of New Jersey                                                      New Jersey Superior Court
                                                                                                         Law Division - Criminai
                                             V

                                          CHARLES CORBISHLEY                                     Q JUOOMEMT OF CONVICTION
 OfriNOANl
 tSpacfty CatnDteip xamei
                                                                                                 □ CHANOeOFJUOCmiENT
 OATt Of SiSTH                                   teMUMIIR
                                                                                                 Q OROBIFON COMMITMCNT
 osre OFASRCsr                                   MTtMOtCTMCWTf
                 zrM95                           *ccu*ATio«s«o 11/13/95                          Q NmiCTIffiNr/ACCUSATION OtSMtSEO
 OAtfpr                                          ommxiHU                                         □ JOOOlWNTOFACOUnKASlt*
 o»MGiN*taLt*7 78/96                               nMOrOUAtT             l3«HR.Tt
 *OJUa<eATIONSV
                            (TJ GUILTY n»           IMTI 7/8/96

                            Q JURY Tm»t             IVLTt


  OSIOINAL CHARGES
 INOI ACC NO                  COUNT               MKniHION                                             BHMH                   miun
  95-11-1393-1 CT. I      POSS. CDS (COCAIME) W/INTEKT TO DIST. 2C:35-5a(l)
   CT,2 POSS. CDS W/INTENT TO DIST. M/IN 1 ,000 FT. OF SCHOOL ZONE
  CT3 POSS. OF CDS ICOCAINE)
  CT.A POSS. OF A WEAPON.
  CT,5 reaiatinK arrest. CT.6 CREDIT CARD FRAPP
  FINAI CHARGES RECONSIDERATION OF SENTENCE
 COUNT                            OtlCHFTION                                                                                  (TAiun
  1.        POSS. CDS W/INTENT OT DIST.                                                                                       2C;35-5a(1)




        It IS, therefore, on                7./1//98         ORDERED RhO ADJUDGED th« the defendant ia aemenaid aa followa:

       NEW SENTENCE- 10 YEARS D.O.C WITH A 40 MONTH PAROLE DISQUALIFIER.




        □ You are hereby sentenced to coitimunity supervision tor life.
        □ The coun finds that your conduct was charactsrtxed by a pattern of repetitive and compluBive behavior.


        Q It IS further ORDERED that the sheriff deliver the defendant to the appropriate correctional authortty.
                                                                                                          TOTAi
                             Dttt«nd«m IS 10 r«e«iv« cfodit tor 1im« spont tn custody (g. 3;21-t|.
                                                                                                            395
                                                                                                          TDTAf.MMI
                    n
                    ^
                             Dofoodint IS to rocoivo Qtp timo crodit for itmo tpom m OMROdy
                             <N.J.S.A. 2C;44-SW2».

                                                                    Inttitution
                                                                                                                                         lE
                 Tota) Custodial Term                                                                                 Total


       AdfiMvAuaieya OHie* at Uta Caufta                                                                                                 mm^. «et»
       Sf»t» Swttbv at lavfttftfcanan                               __
       coanno CMiia tooiATtoK omettt               stsitfottcf     aocc*                             oe»r OP ooMtenem OR coMimr f      mrmmow
      Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 50 of 67 PageID: 71
                                                                                                                                              95-U-1393-I
                            CHARLES CORBISHLEY __ _                                     s.B.l..                           tNO / ACC *

                                                                              n onv el 1M olloniM oeeunoo Mortlur July 9. 1917. ona >i lor • vwition el Chteur 39
               Tmm nNi      •.
                                                                              01 36ol Title 2C.
                                                                              It A HiOHOeterv Otug tntereemow enO OowenO BoOuction IP.E.0.61 oonony it imeoteO lei
      Taut RCSTITUTION      t
                                                                                 «aai count IWnu m « imim lor eecn.l

II int oiunii eccutiM on « ilui OtuiMoi 23. 1991.                                __lit 6^00       • ejooo      ___ 4th Ooone 9 »»90
<n ■•Mumoni of tiO ii imootaa on ncn coum on                                        2nO Poinee #*>000             __ OieorOiHy hertone or hnty
.niueti «*• Mlonoont wm co                                                       __3rOO*9i** ••1000                  OmoroMv Korune • *900
indicMoi ( ngnai •■uumani amuum it H.2 5A.
2C.43-3.1. lAtuiiniani ii 130 it oflMiw w oh or o«M>                                                          ToMO«jDJi.r««Mni          t.
.unuorv 9. 1909 Out Ooton Oocomoor 23. 1991. umm •
liioHor poiwtiy M noloO H*»o»»>»«« <* *3* •* oHOHU •*                         o Coun luimor OKOfMI UiM coMeeoen ol mi OJEJ>JI. ooneny oo suwnoeO uo
Ooloro Jwiu^y 9. 1996.1                                                         eaiinOeW* ontry mu o noueniiel Orug 91091001 loi me mm el mo orogroni
                                                                              21 A leienM Mmoiery loo el *60 ooi oMonoo « ORMOIO.                   OHwiowi • «M.
r~1 Auuimoni imoouo on
                                                                                                              ToWtJilMo         »_______
    eountlil                                                  ...
                                                                              31 IWnto 01 Omg* mrohiotf            . .
    l« » _______________ 0«H.
                                                                              41 Ar          oryommr'et                                 momtu It OflMUtO.
Tout VCCB Auoiamoni 1                                                             Tho

                                                                                  Oriiror't in
r**l inoioiimont ptymimii tfo ouo ot mo lou of
                                                                                  Ilf TNE COtmr B UNA9U TO COUICT TNC uomu. 9UAK Alto eotwumr TMC
     • _________     Bti     ............ ........... ..                          rouoimNa.t
    OoBinmng                                                                      OtieiMtio'* Aoorme
                           .0*10
                                                                                  tyoColer _________        too                     DMtoliinti

                                                                               Q Tin •mwmmm m me HMti m on          onvot'e litinii from mo UIUoiai
                                                                                           _______________. Omiif* lieonoo Munom          ...................
                                                                               Q Oel—Mm’o r                                1010 homoy louooeo tat

II ino ellonu eecunteener tltii foonmiy 1.1991bui matoHouMmn 13.199»«iiomoMHmw9imw>                                                             W.OWOMMIlMOOtW
io*1.00tteimitilloietcnoeemon«iiiono9*yintnioi«ioi*iinitntBe»nimotnoao.Cfa.m*.t>UU>. ■«                                                        til. 1991 oumt
lafliBfKo It to oioottion, or the tomeneo oinorwito leowroi ooymonn 0* tmanom aaatatmm w mo on                                      iiUooliieu timaoiomoMroocA
oeoeiianaviwneotvnwninmtOt. IUa.19H.faBI.

 II ineollente oecuirtaon or onoi Aueuti 2.1993.0 *79 Stlol                                  ofin
 ei.l993.c.220
 111 no eiwmo oeeuiroa on or thti Jtnutiv 9.1994ana mo miMneo It m oraomm. 0 lot m uo « *29 •                      mail
 101 1993. c. 2791 Amount 001 monm •


 11 ino etima oceurtoO on 01 onoi Jonuorv 9. 1997. t >30 Uw tntoreomont ortiewo Tiooima ano i*

 NAME |Cou(lC»«tko*P**l»np<*fHin9tfw«tsmii
 CHAD MALLOY
 STATSMENT Of HEASOMS


        SEE INDICTMENT S-1819-92-02




                                                                    jgOCoS
   ELIJAH L. MILLER JR. J.                                          •c                                                                              9/1/98
             ottic* •( IIMI CmMI
   suit BMAMPtM*
   MoiMto      CII1*»H«»»T10II0»»I«1I                      sTATtfOils*       ACCctotooto*wiAciiwaimm         Mmror
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 51 of 67 PageID: 72
                                                           AMEiNrUtiJ JUC


                                Sm9 of New Jersey
                                                                                                 New Jersey Superior Coun
                                                                                    &
                                              V.                                                  Law Division • Criminal
 omNCuur                                    CHARLES CORBISHLEY
 iSo»o» Cm-mtm ttm,                                                                         Q jueewwTOfcowwanoM
 airi 01
                                                   Sk iMlMIt                                 □ OMMiaSJUDaMtNT
   ——
 0*H                                                                                         □ OnWfMCMMMttMENT
                                                   OMTimoterimmi
               2/3/95                              Acniunw^u® u/13/95
                                                                                              □ Mmimvr;MxuMTnMetsi«8i»
                     /8/96                                                                    □ WDONwrorAGouaNiRa^




 CT3 BOSS. Of CDS (COCAIRE)                ^'°°°                                                     SCHOOL ZO«E
 CT.A POSS. OF A WEAPOS.
 CT.5 ceaiatins arrest. CT.6 CREDIT CAMS PBawh
 >tNAtcH«ecEs RECOMSIDCRATION Of SEttTEMCt
  !•       POSS. COS                 vi/inie':t ot dist.                                                         ««MVfl
                                                                                                               U:»-S|(I)




        ..........

       «« SE»T«ct- to ,E„s o.o.c uiia A AO >,0.T» fAmi oisoo.it,


        □ Vou are nefeov senrencao to communnv $upervi«tan for Ufa.
        c Tha court t,nos tttat your cortdua w.* char.cT.,.,ea ay a pensm of .epnitiv sad campRisive behavior.


        3               turt.cr ORDERED toat tna sn.r.tt d..,v., the                        lo ,tw eppmprtefe eerrseiL'.i ou«^

                 xnc         OououiM (1 ,B ftcaio* a«an Ib, i.m* tMnt .n cvnactr (R. a:21*W
                                                                                                   gaa—w      ‘"taaiiiUyt;;;---------
                                                                                                               tlo7lO/OS tn t/A/QO
                                                                                                     1,240*     mmiMmnm

                             Oa«0..a*n, •• 1« •<0«IV« iss ,.»)« „,9„              -------                       bmMmm
                      C                                                                            aroMo
                             lUuSA :C**.bbiJll                                   «vw*e»

               Total Castodiai Term                                 institunon

                     <eOltet»eii*«Ci»«*ie

       co*e»scxfff aeoeero^^'^rncM                    iTen wnev    eoeee
                                                                                                           awmaowwmwmnwviiiio
              dav®VortR                                   incarsarated and is entitled to any further jail credit 7^Th                  j
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 52 of 67 PageID: 73
       Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 53 of 67 PageID: 74



                                                  P.O. 2J«t-»S
                                                      /ad
                                                  l\lt\fS
                                                  dunmcft couKT or m# jceset
                                                  MAOEII COWBnr - LAM OIVISIOM
                                                  JWWWBti       Tsm A.D. iffs
                THE STATE        NtH JEfOEV       **COMD      STATED SESSION

                MICHAEL E.^VHUt
                CHASLES H. CCMISlSMLSy                    tncUctMmt Mo.
                           DEriMOAIir                    S -Jpa/J Nf
                *'......        .....    VfSIra Dootm)
                     «. acud Mror. .t tM (UW at Urn,                   („ «. c«Blt»
                Of Bocson# upon tbolr ootha proooot tMot
                                              ondl CMAELES M. CONBISHUtY
               on or .bout lOtb doy of Octobor, i»SS, in tb. cityofll.cl«uM«k,
               in tho county of Bor«on .foroMlda ond uitbin tboJurwdldtloo of i
               thl. Court, or in noiio othtr ■unlcip.lity and County uitbln tho
               jurlMliction of thin Court, did rwitt thoft by kaowitmiy
               rocolvlrts »»v.blo propurty of                  , uitb . union in i
               oucon. Of ssoo.oo, knoulns th.      to bn ntolon or Ldllnuin, it j
               had probably boon atolani oontrary to thn prouiaioaa of        j
               IMS 2Ct20-7, and aBalnat thn poaca of tbJn statn, tho OovomMOt
               and dignity of thn nano.                                       j
                                                 <a»»M.ts «. MJCEunr                  I
                                                 Dcmnr MTDiiMtt

                                                 facial Onputy „ tomny onnaral
                                                 Acting Analntaat Eronaentor
               A Trun Sill




                                                                                 ^I


S.;,
                                                                                 «ii
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 54 of 67 PageID: 75
       Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 55 of 67 PageID: 76




                        CNAIILE5 CO»»lSm.f¥                       *•>«.


                                                                  I—l«l^l>WIHO«»OHHW

nm*                                                        ««MM                 ««««*
                            n> oiwn
.................... ..  wmwftHA
jumttf*, mtmtttmPmmmrnU, mKtmrn*                                                         *mim •
..................... ..
             «.MMt                          a     UMiihiaai OIMMiiM'      !«»«>*«»•*
             IM
              1                                              fmmmim mmrn                           *m
             50.00     ^                                                                »M»IW t.   U.




                                            <»«wi mm


                                             mmutmm*
                  --tBwir

                                            □ 1..



                                        m KHt.««M
• MM

US
________ '•»»«>•              I,
^ass----                              ImiMMWIMW
                                       «46»3)A0
                                                                       'iara':^ssas:sss^"
                                                                        Ktt#^ rciintTtiif


 S«e Indlctn«nt« S i393*95>01« S I6«t«92'Al, iltAt9*93*01




 Elijah L. Miller, J.S.                                                     11/18/96

ssssssvsrs
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 56 of 67 PageID: 77


                                                                                                                                                                                                                                                                                                                                                                                       N«w Jl«fs«y Superior CoiJrt
                                                                   V.                                                                                                                                                                                                                                                                                                                    Um CKSvWton - Crimtnal

                            ctiAML^s cmmsiittr                                                                                                                                                                                                                                                                                                 O JUOOMdMt 0> C«)MV«»«W
                                                                                                                                                                                                                                                                                                                                               □ OHAMMOrjwOOMfNf
     wwsniimi                                                                                                                                                                                                                                                                                                                                  O OApcKDtmcowMmiwT
       10/10/95                                                         ***^‘****^***
                                                                                                                                                                                                                                                                                                                                               O mievmnr < *eeuMmommm>
     XSRrST'                                                          'sss'wg'iiS;
     ommm             3/i8/n                                                                                                                                                                                                                                                                                                                   □ JUWMMWtOfMMMTMi
     ■SSSBSSfSS'Sr-
                        C                                                            mm                                                                                                                                                                                                   O                                                                                                                          8«»H.
                        □ M****llM.                                                  m*                                                                                                                                                                                                    o

       96-01-13-1 RKEIVIJJG iTOtSK PtOPEIiTt                                                                                                                                                                                                                                                                                                                                                                                                                                   2C:20-7
       23C8-95



      -mr                                                                           .............art—■wiBwmwwmnwiimwm .iiOTiWHiiti—




       i.                    ftKCCtVtUC STOLE* ftOfEtlY                                                                                                                                                                                                                                                                                                                                                                                        ’                          !/itcrjo-7




            H {«. th«««6K«. 00        7/1/98                                                                        ^omiMn M* AOJu«M» *Mi «w «o«*AMm It
       Th« D«f«ndafiit i« s«nt«(totd to th« custody of the Ciwwiissjooet of
       Corrections for » period of four yeer* to run cen«urr#nlt to
       Indlctnent So.s: S 1393-95-01, S 1661-92-OJ end . *
       Oefendont must pay $?5.00 S.S.C.P.




               □ Htstuc«**0«30tBiP»«<tNiiih«Ni*elN**>eislse<snti»*ts
                                                                                                                                                                                                                                                                                                                                                                       <!)l^ waillUl.
                   G9    OiiiwwwiwewieBineweowtswii >eeweeM»»St» tei'St                                                                                                                                                                                                                                                                                                mmm            \
                                                                                                                                                                                                                                                                                                                                                                        395 day«
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SSf'liJC...........
                                                                                                                                                                                                                                                                                                                                                                      mimk
                   O     DBi9imme»fBeiei«ii>»iw«meii *■>*«»«»»» wriiwaet.                                                                                                                                                                                                                                                                                                                                                                                                 i
                         (M    tCAMMM.                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                            ....                                              j




                            TtSHtCittledtai Term                                                                                                                                                              tnlisiitts
                                                                                                      .............. ........................................ ......................................................................................................................................................................................................................................................................................................................... ........................................................................ ■




                                 ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------ ■■■■■■                                                 .—^

                                                                                                                                                                                                                                                                                                                                            Jf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 57 of 67 PageID: 78




                  CHAtLEJ CaaStSHLEY
    ttmmumm*-

                                              wWtffwie.
                                               » *HHlli««l»%>lll<*    ««••«»**« MM    klOMMlM****

                                                 _wtiiwi •^MM*        ^m9mm *tm
                                                          0mm                          0mm
                                                 ..^0mm 00m
torn*.*      .rnmn-                                                             iM»a«a« aMM» ».
      «.              trnmO'mm*
                                                                          »««««ataa

                                                                        •MfwaaaMMa.

                                                                                      MMWafWA.
           50.00 ^
                                               MMMNMiaMai*


                • •MaMMIMM#

                                                   mm’               taaauaetMuMMak


                                                   aiaAMf.




 z£rzz:rss:?Ti,ff,r**      ................................
 iM
aJSSSS;--
DOLORES BNRIGttt
                                  --AAA-S5A0                             NiLtft mtsTtia
tiuim
  S«e InillctAanta S I3«3*^5«0l* S 16A1-92«0I, $1819-91-01




  'mj'ah L. Hlllat. J.S.        |:a^Syriffi^                                                 9/1/98
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 58 of 67 PageID: 79




                                                                                 Aiiai&co
                                  $UM«(MMrJ«wy                                                    Hwi J«rf«y SufMTkK Court
                                             V.                                                    Um OMtion - Crbnkuiri

     riWKW^       «>« »«in     CHAftLES COtBtSHtEY
                                                                                            DoHUNCHCfJUOOMHy
               /6?,                               909^11
     •mvasar--                                'iaiaspasar
       10/10/^$                                                                             Q iw»cn«w<r / weoiixtwcm oomim
     smsT                                     ■saaag"
                        3/l8/o<j                                                            □ jMMMiMr or MOWnAk
                                                                                  OMSUMUeUk             M*

                             Q sjiw «”.*»          t**!.
      MMAMiM. CMAdMUMI
     ’‘•'g;s5F55------ ----- ^mT----------- tisiSMt*                                              IHHi
        96-01 »U»l RECEIVtJW StOLt* flOfflTt                                                                       2C:IO-7
        2188-91



       ■wmr
         i.                        ttctivtuc stoten rtottttt                                                         >
                                                                                                                          icfio-t
                                                                                                                             ^ V




              H It, utiwiioMii, on 03/Ot/ff                          unO AO«IO(MO «MI OM
         Th« Oefonfitflt t» *«nt«nc««» to th« custody of ttis CosMstsstooor of
         Corrections for a period of four yosrt Co nm coocurrooc Co
         Indlctnent Mo.s: S 1393*95»0I. S I6dl*1>2*0l end § «
         Oefend.mt imust Jisy S7$.0<!




                  O w»«iws<«rO<ua6f<€tteMrt«Hi«NOTWOtiMyeiet«ii»is»iiwt<e»etportp»<sisooryscOows>io»ortty-

                                                                                                  WWiTiiiiii'Hlti ...~
                        01       oo^ndxw ■ft«c»<»l               ♦>♦»< *> C iiWWI'm. *11-fl.                             •MrewnvM
                                                                                                  wa'aw"
                         o       Ovnnsato t* M >«*!%« «M «!•>• tnwa tor Mn« asam m OM*Mlr
                                 <HJSS ZGM'SWm


                                   Toutt CuSloOitI Twm„                .tuoiulien.                           . rotsi ProoeSoo Term.


              C«^4|t» CW                    N<««                   o^CCdN               ttutWHW    MPV«»d
Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 59 of 67 PageID: 80
                                                                                         Inmate Lookup Tool
12/12/2019
                  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 60 of 67 PageID: powMftd
                                                                                       81 by:



             Inmate Database Search                          Inmate Database Search Results                                Inmate Inlormation


      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
      Database Search tab.

                Cii.cRi sDb C(:;RBiSHI..f,V'/
                                                                        Sex:             M
                                                                        DOB:
                                                                        Height:          5' 9“
                                                                        Weight:          155
                                                                        Race:            WHiTE
                                                                        Hair Color:      BROWN
                                                                        Hair Length:
                                                                        Eye Color:       BROWN
                                                                        Complexion:       LIGHT SKINNED




       Marital Status:               SINGLE                               State ID:
       FBI:                                                               INS:
       Citizen:                                                           COB:


        inf.sian hiioriristion
       Current Location:             MAIN                                    County:         HACKENSACK
                                                                             Current
       Current Housing                                                       Housing
       Section:                                                              Block;
                                                                             Current
       Current Housing Cell:                                                 Housing
                                                                             Bed:
                                                                             Release         02/24/1995 00:00
        Commitment Date:             02/03/1996                              Date:




       There are no aliases for this Inmate,


                    iviiarnwrtioi;
       There is no detainer Information for this inmate.


        Cor,,.I J.-faf.vmiion
        There is no Bond Information for this Inmate.



                                                     Code                 Description                                                     Grade   Degree
       Case #            Offense Date
       W122253                                       2C:29-2A             RESIS IING ARREST                                               D       1
                                                     2C:39-5(B)           POSS AUTOMATIC HANDGUN                                          F       1
       W122253
       W122255                                       2C;35-10A4           POSSESSION of MARIJUANA                                         D       1
                                                     2C:36-2              POSS OF DRUG PARAPHERNALIA                                      D       1
       W122255
       W122255                                       2C:36-6              POSS/DIST HYPODERMIC NEEDLE                                     D       1
                                                     2C:35-7              CDS ON SCHOOL PROPERTY                                          F       1
       W877698
                                                     2C:35-5B2            POSS CDS>1/2 0Z<5 0ZS                                           F       1
       W877698
       W877698                                       2C:35-10A1           POSSESSION of CDS                                               F       1
                                                     2C:35-10A1           POSSESSION of CDS                                               F       1
       W877699



                                                           © Copyright 2007, Digital Solutions, Inc. All Rights Reserved




                                                                                                                                                           1/1
 168,229.183.33:8084/IML
                                                                                             Inmate Lookup Tool
12/12/2019
                  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 61 of 67 PageID: 82



             inmate Database Search                              Inmate Database Search Results               \


      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
      Database Search tab.


       N=inK:; cniARim ■; cri!-;tiihHLEv'
                        Sex;                           M                                     DOB:
                        Height:                        5' 9"                                 Weight:                           160
                                                       WHITE                                 Hair Color:                       BROWN
                        Race:                                                                                                  BROWN
                        Hair Length;                                                         Eye Color:
                        Complexion:                    LIGHT SKINNED




       Marital Status:                 SINGLE                                 State ID:
       FBI:                                                                   INS:
       Citizen;                                                               COB:




       Current Location:                MAIN                                     County:
                                                                                 Current
       Current Housing                                                           Housing
       Section:                                                                  Block;
                                                                                 Current
       Current Housing Cell:                                                     Housing
                                                                                 Bed:
                                                                                 Release         04/21/1995 00:00
       Commitment Date:                 04/21/1995                               Date:




       There are no aliases for this Inmate.



       There is no detainer information for this inmate.



       There is no Bond Information for this Inmate,



                                                       Code               Description                                                  Grade   Degree
       Case#               Offense Date
       921819002                                       2C:45-3A           VIOLATION OF PROBATION (SUPERIOR)                            F       1




                                                               © Copyright 2007, Digital Solutions, Inc, All Rights Reserved




 168,229.183.33;8084/IML
                                                                                                                                                        1/1
                                                                                           Inmate Lookup Tool
12/12/2019
                  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 62 of 67 PageID: 83
                                                                                       nowWBd by;                                                               '‘n't'




                                                              Inmate Database Search Results                                  Inmate Information
             Iniriale Database Search


      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
       Database Search tab.

                            S Cut'Uhoih
                                                                          Sex:             M
                                                                          DOB:
                                                                          Height:          5' 9"
                                                                          Weight;          155
                                                                          Race:            WHITE
                                                                          Hair Color;      BROWN
                                                                          Hair Length:
                                                                          Eye Color:       BROWN
                                                                          Complexion;      LIGHT SKINNED




       Marital Status:              SINGLE                                  State ID:
       FBI:                                                                 INS:
       Citizen:                                                             COB:




       Current Location:             MAIN                                      County:         HACKENSACK
                                                                               Current
        Current Housing                                                        Housing
        Section:                                                               Block:
                                                                               Current
        Current Housing Cell:                                                  Housing
                                                                               Bed:
                                                                               Release         01/10/1997 00:00
        Commitment Date:             10/10/1995                                Date:




       There are no aliases for this inmate.



       There Is no detainer information for this inmate.



        There is no Bond Information for this Inmate.



                                                        Code                Description                                                        Grade   Degree
        Case #              Offense Date
                                                        2C:45-3A            VIOLATION OF PROBATION (SUPERIOR)                                  F       2
        921666001
                                                        2C;45-3A            VIOLATION OF PROBATION (SUPERIOR)                                  F
        9218180020
                                                        2C:29-2A            RESISTING ARREST                                                   D       3
        951393001
                                                        2C:39-4E            POSSESS IMITATION FIREARM                                          F       3
        951393001                                                                                                                                      3
                                                        2C:35-10A1          POSSESSION of CDS                                                  F
        951393001
                                                        2C:35-7             CDS ON SCHOOL PROPERTY                                             F       3
        951393001
                                                        2C:21-6(C)5         CREDIT CARD- DEFRAUD ISSUER                                        F       3
        951393001
                                                        IND                 INDICTMENT SUPERIOR COURT                                          F       3
        951393001
        951393001                                       2C:35-3             LEADER NARCOTICS NETWORK                                           F       1
                                                        IND                 INDICTMENT SUPERIOR COURT                                          F       1
        960013002
                                                        2C:20-3A            THEFT OF MOVABLE PROPERTY                                          F       1
        W161123
                                                        2C:5-5              BURGLAR'S TOOLS                                                    F       1
        W162599
        W183701                                         2C:28-4             FALSE REPORTS TO LAW ENFORCE.                                      F       1



                                                              ) Copyright 2007, Digital Solutions, Inc. All Rights Reserved




                                                                                                                                                                         1/1
 168,229.183.33:8084/IML
12/12/2019                                                                               Inmate Lookup Tool
                  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 63 of 67 PageID: 84



             Initiate Database Search                        Inmate Database Search Results                                Inmate Information


      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the inmate
      Database Search tab.

                LliAiU.LS CORtri'liHl-SY
                                                                         Sex:             M
                                                                         DOB:
                                                                         Height:          5'9"
                                                                         Weight:          155
                                                                         Race:            WHITE
                                                                         Hair Color:      BROWN
                                                                         Hair Length:
                                                                         Eye Color;       BROWN
                                                                         Complexion:      LIGHT SKINNED



       Marital Status:               SINGLE                               State ID:
       FBI:                                                               INS:
       Citizen:                                                           COB:



       Current Location:             MAIN                                    County:
                                                                             Current
       Current Housing                                                       Housing
       Section:                                                              Block;
                                                                             Current
       Current Housing Cell:                                                 Housing
                                                                             Bed:
                                                                             Release          10/15/1997 00:00
       Commitment Date:              10/14/1997                              Date;



       There are no aliases for this inmate,



       There is no detainer information for this inmate.



        There is no Bond Information for this Inmate.



       Case #                 Offense Date                 Code        Description                                                      Grade   Degree
       960013002                                           IND         INDICTMENT SUPERIOR COURT                                        F       1



                                                           © Copyright 2007, Digital Solutions, Inc. All Rights Reserved




 168,229.183,33:8084/IML                                                                                                                                 1/1
                                                                                         Inmate Lookup Tool
12/12/2019
                   Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 64 of 67 PageID: 85
                                                                                                                                                      ■n^vwd t>v^




                                                             Inmate Database Search Results                                 Iniriaie Information
             Inmate Database Search


      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
       Database Search tab.

                 Ci-iftii; L'S C ORt%!S!'Y
                                                                         Sex:             M
                                                                         DOB:
                                                                         Height:          5’ 9"
                                                                         Weight:          155
                                                                         Race:            WHITE
                                                                         Hair Color:      BROWN
                                                                         Hair Length:
                                                                         Eye Color:       BROWN
                                                                         Complexion:       LIGHT SKINNED




       Marital Status;               SINGLE                               State ID;
       FBI;                                                               INS;
       Citizen;                                                           COB;




        Current Location;             MAIN                                    County;
                                                                              Current
        Current Housing                                                       Housing
        Section;                                                              Block;
                                                                              Current
        Current Housing Cell;                                                 Housing
                                                                              Bed;
                                                                              Release         06/17/1998 00:00
        Commitment Date;              06/12/1998                              Date;




       There are no aliases for this Inmate.



        There Is no detainer information for this inmate.



        There is no Bond Information for this Inmate.



                                                            Code         Description                                                       Grade   Degree
        Case #                 Offense Date
                                                            IND                 INDICTMENT SUPERIORCOURT                                   F
        921661001                                                                                                                          F
                                                            IND                 INDICTMENT SUPERIORCOURT
        951393001



                                                            © Copyright 2007, Digital Solutions, Inc. All Rights Reserved




                                                                                                                                                                    1/1
  168.229,183.33:8084/IML
                                                                                          Inmate Lookup Tool
12/12/2019
                       Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 65 of 67 PageID: 86
                                                                                                                                                      fKiwMod btVJ



                                                                                                                                                    wrnsmmrnismmm

                                                              Inmate Dalabase Search Results                                 Inmate Information
              Inmate Dalabase Search


       To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
       Database Search tab.

                    C'iHAlrl.T-T-)                      CT
                                                                          Sex:             M
                                                                          DOB:
                                                                          Height:          5' 9"
                                                                          Weight:          156
                                                                          Race:            WHITE
                                                                          Hair Color:      BROWN
                                                                          Hair Length:
                                                                          Eye Color:       BROWN
                                                                          Complexion:      LIGHT SKINNED




        Marital Status:                        SINGLE                      State ID;
        FBI;                                                               INS:
        Citizen:                                                           COB;



        Current Location:                       MAIN                           County:
                                                                               Current
        Current Housing                                                        Housing
        Section;                                                               Block;
                                                                               Current
        Current Housing Cell;                                                  Housing
                                                                               Bed:
                                                                               Release         Or/02/1998 00:00
        Commitment Date:                        06/30/1998                     Date:


         ■A         Lii'o.iiWilirfri

        There are no aliases for this Inmate.


                ^           : V!';!    iOf't

        There is no detainer information for this inmate.



        There is no Bond Information for this Inmate.



                                                             Code        Description                                                       Grade   Degree
        Case #                         Offense Date                                                                                        P       1
                                                             IND         INDICTMENT SUPERIOR COURT
        951393001


                                                             © Copyright 2007, Digital Solutions, Inc. All Rights Reserved




                                                                                                                                                                     1/1
  168.229.183.33:8084/IML
                                                                                         Inmate Lookup Tool
12/12/2019
                     Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 66 of 67 PageID: 87
    [NMATE              LOOKUP




                                                             Inmate Database Search Results                                 Inmate Information
             Inmate Database Search

       To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
       Database Search tab.

                  C.HARI.itS CO!?a!-':Hl.LV
                                                                         Sex:             M
                                                                         DOB:
                                                                         Height:          5' 9“
                                                                         Weight:          155
                                                                         Race:            WHITE
                                                                         Hair Color:      BROWN
                                                                         Hair Length:
                                                                         Eye Color:       BROWN
                                                                         Complexion:       LIGHT SKINNED


                   ini >rmni!Oii
        Marital Status:                 SINGLE                            State ID:
        FBI:                                                              INS:
        Citizen:                                                          COB:


        innni f.ornfirn} !t:n)ir
        Current Location:                MAIN                                 County:
                                                                              Current
        Current Housing                                                       Housing
        Section:                                                              Block:
                                                                              Current
        Current Housing Cell:                                                 Housing
                                                                              Bed:
                                                                              Release             03/23/1999 00:00
        Commitment Date:                 03/22/1999                           Date:




        DAVE TELLIA
        CHARLES JR CORBISHLEY



        There is no detainer information for this Inmate,


         Tvor'.d Li'vd:-?,'Vi.'''dori
        There is no Bond Information for this Inmate,


             n.rnn Lcorn't/nKin
                                                            Code         Description                                                      Grade   Degree
        Case #                      Offense Date
                                                            IND                 INDICTMENT SUPERIORCOURT                                  F
        951393001                                                                                                                         F       1
        960013002                                           IND                 INDICTMENT SUPERIORCOURT



                                                            © Copyright 2007, Digital Solutions, Inc. All Rights Reserved




                                                                                                                                                           1/1
 168.229.183.33:8084/IML
                                                                                        Inmate Lookup Tool
12/12/2019
                  Case 2:20-cv-12712 Document 1-2 Filed 09/15/20 Page 67 of 67 PageID: 88



             Inmate Database Search

      To return to the Search Results page, click on the Inmate Database Search Results tab, or to revise your search, click on the Inmate
       Database Search tab.



                                                                       Sex:              M
                                                                       DOB:
                                                                       Height:           5' 9“
                                                                       Weight:           155
                                                                       Race;             WHITE
                                                                       Hair Color:       BROWN
                                                                       Hair Length;
                                                                       Eye Color:        BROWN
                                                                       Complexion:        LIGHT SKINNED




       Marital Status:              SINGLE                               State ID;
       FBI:                                                              INS;
                                    United States of America             COB:                United States of America
       Citizen:



       Current Location:              MAIN                                  County;
                                                                            Current
        Current Housing                                                     Housing
        Section:                                                            Block;
                                                                            Current
        Current Housing Cell:                                               Housing
                                                                            Bed:
                                                                            Release          04/07/2000 21:00
        Commitment Date:              12/07/1999                            Date:




       There are no aliases for this inmate.



       There is no detainer information for this Inmate.



                                      Amount; $250,000,01                Status:     Dismissed      Posted By;             Post Date;     01/04/2000
        Case#: 921661001



                           Offense Date              Code             Description                                                       Grade    Degree
        Case #                                                                                                                                   1
                                                     2C:45-3A         VIOLATION OF PROBATION (SUPERIOR)                                 F
        921661001
                                                     20:20-7.1A       POSSESSION ALTERED PROPERTY                                       F        1
        921661001                                                                                                                                1
                                                     2C:18-2A         BURGLARY                                                          F
        921819002
                                                     2C:45-3A         VIOLATION OF PROBATION (SUPERIOR)                                 F        1
        921819002



                                                           ^ Copyright 2007, Digital Solutions, Inc, All Rights Reserved




                                                                                                                                                          1/1
 168.229.183.33:8084/IML
